 

Exhibit 10.1

MT. HAMILTON LLC

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

SOLITARIO EXPLORATION & ROYALTY CORP.

- and -

DHI MINERALS (U.S.) LTD.

- and -

Ely Gold & Minerals Inc.

- and -

Waterton Nevada Splitter, LLC

 

 

June 10, 2015

 

 

 

 

 

TABLE OF CONTENTS

Article 1
INTERPRETATION

 1.1   Defined Terms   2   1.2   Rules of Construction   11   1.3   Entire
Agreement   12   1.4   Time of Essence   12   1.5   Governing Law; Submission to
Jurisdiction and Waiver of Jury Trial   13   1.6   Severability   13   1.7  
Knowledge   13   1.8   Schedules   14   1.9   Effect of Schedules   14   1.10  
Schedule Update   15 

Article 2
PURCHASE AND SALE

 2.1   Purchase and Sale of the Membership Interests   15   2.2   Purchase
Price   15 

Article 3
CLOSING

 3.1   Closing   16   3.2   Closing Deliveries by Sellers   16   3.3   Closing
Deliveries by Purchaser   18   3.4   Conditions of Closing in Favour of
Purchaser   18   3.5   Conditions of Closing in Favour of Sellers   19   3.6  
Purchase Price Adjustment   20 

Article 4
REPRESENTATIONS AND WARRANTIES OF SELLERS

 4.1   Organization of Sellers   22   4.2   Authorization   22   4.3   Ownership
of the Membership Interests   22   4.4   Capitalization   23   4.5   No Other
Agreements to Purchase   23   4.6   No Violation by Sellers   23   4.7  
Consents and Approvals   24   4.8   Organization of the Company   24   4.9   No
Violation by the Company   24   4.10   No Options   25   4.11   No Subsidiaries 
 25   4.12   Business of the Company   25   4.13   Title to Personal and Other
Property   25   4.14   Description of Owned Real Property and Leased Real
Property   25   4.15   Owned Property   26   4.16   Leased Real Property   26 
 4.17   Accounts Receivable and Accounts Payable   27   4.18   Intellectual
Property   27   4.19   Insurance   27   4.20   No Expropriation   27   4.21  
Agreements and Commitments   28 

-i-



 

 

                         4.22   Seller Contracts   29   4.23   Compliance with
Laws   30   4.24   Financial Statements   30   4.25   Absence of Liabilities 
 31   4.26   Books and Records   31   4.27   Absence of Changes   31   4.28  
Non-Arm's Length Transactions   32   4.29   Tax Matters   32   4.30  
Litigation   33   4.31   Bank Accounts and Attorneys   34   4.32   Officers and
Member Representatives   34   4.33   Environmental   34   4.34   Employee Plans 
 36   4.35   Employment Agreements, Collective Agreements   36   4.36  
Employees and Employment Legislation   36   4.37   Indebtedness and Security 
 37   4.38   Technical Disclosure   37   4.39   Mining Claims   37   4.40  
Water Rights; Easements   38   4.41   Permits   39   4.42   Royalties and Other
Rights   39   4.43   Potential for Mining Activities   39   4.44   Reclamation
and Closure Obligations   40   4.45   Fines   40   4.46   Condition of Business
Property   40   4.47   No Liquidation, Insolvency, Winding-Up   40   4.48  
Money Laundering   41   4.49   Corrupt Practices   41   4.50   Finder's Fees;
Brokers   41   4.51   Full Disclosure; Absence of Change   41 

Article 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 5.1   Organization   42   5.2   Authorization   42   5.3   No Violation   42 
 5.4   Equity Commitment Letter   42   5.5   Consents and Approvals   43   5.6  
Litigation   43   5.7   Brokers   43   5.8   Securities Matters   43 

Article 6
COVENANTS

 6.1   Access to the Company   44   6.2   Delivery of Payout Statement   44 
 6.3   Confidentiality   44   6.4   Conduct of Business Prior to Closing   45 
 6.5   Books and Records   46   6.6   Related Party Agreements   47   6.7  
Intercompany Payables and Intercompany Receivables   47   6.8   Taxes   47 
 6.9   Parent Guarantee   49   6.10   Solicitation   49   6.11   Required
Approvals   49 



-ii-



 

 

 

Article 7
SURVIVAL AND INDEMNIFICATION

 7.1   Survival of Representations, Warranties and Covenants   49   7.2  
Indemnification by Sellers   50   7.3   Indemnification by Purchaser   50 
 7.4   Tax Indemnity   50   7.5   Change of Control Payment Indemnity   51 
 7.6   Environmental Indemnity   51   7.7   Assignability of Environmental
Indemnification   51   7.8   Monetary Limitation of Liability; Effect of
Materiality Qualifiers   52   7.9   Notice of Claim   52   7.10   Time Limits
for Notice of Claim   53   7.11   Limitation Periods for Claims for Breach of
Representations and Warranties and Taxes Owing   54   7.12   Direct Claims   54 
 7.13   Third-Party Claims   54   7.14   Exclusivity   55 

Article 8
Termination

 8.1   Termination by Mutual Consent   55   8.2   Termination by Sellers or by
Purchaser   56   8.3   Termination by Purchaser   56   8.4   Termination by
Sellers   57   8.5   Effect of Termination   57   8.6   Termination Payment 
 57   8.7   Expense Reimbursement   58 

Article 9
Non-Solicitation

 9.1   Non-Solicitation   58   9.2   Responding to an Acquisition Proposal   59 
 9.3   Superior Proposal   59 

Article 10
MISCELLANEOUS

 10.1   Notices   60   10.2   Amendments and Waivers   62   10.3   Assignment 
 62   10.4   Successors and Assigns   62   10.5   Expenses; Commissions   62 
 10.6   Consultation   63   10.7   Further Assurances   63   10.8  
Counterparts   63   10.9   Third-Party Beneficiaries   63             

 -iii-

 

 

 

THIS AGREEMENT made the 10th day of June, 2015 (the "Effective Date"),

B E T W E E N:

SOLITARIO EXPLORATION & ROYALTY CORP.,

a corporation existing under the laws of the State of Colorado,

(hereinafter referred to as "Solitario"),

- and -

DHI MINERALS (U.S.) LTD.,

a corporation existing under the laws of the State of Nevada,

(hereinafter referred to as "DHI US", and together with Solitario, "Sellers"),

Ely Gold & Minerals Inc.,

a corporation existing under the laws of the Province of British Columbia,

(hereinafter referred to as "Ely Gold"),

- and -

Waterton Nevada Splitter, LLC,

a limited liability company existing under the laws of the State of Nevada,

(hereinafter referred to as "Purchaser").

WHEREAS Sellers wish to sell to Purchaser and Purchaser wishes to purchase from
Sellers all of the Membership Interests (defined below), on the terms and
conditions hereinafter set forth;

AND WHEREAS DHI Minerals LTD. is a wholly-owned subsidiary of Ely Gold, and DHI
US is wholly-owned by DHI Minerals LTD.;

AND WHEREAS contemporaneously with the execution and delivery of this Agreement,
and as a condition to the willingness of the Sellers to enter into this
Agreement, Waterton Precious Metals Fund II Cayman, LP ("Purchaser Parent") has
entered into an equity commitment letter in favor of Sellers (the "Equity
Commitment Letter") pursuant to which Purchaser Parent has agreed to fund
Purchaser's consummation of the transactions contemplated by this Agreement;



1

 

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
covenants and agreements of the parties herein contained and for other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each party), the parties agree as follows:

Article 1
INTERPRETATION

1.1Defined Terms

For the purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings:

"Acquisition Proposal" has the meaning set out in Section 9.2;

"Acquisition Transaction" has the meaning set out in Section 9.1(a);

"Adjustment Amount" has the meaning set out in Section 3.6(a);

"Affiliate" has the following meaning: an entity (the "first entity") is the
Affiliate of another entity (the "second entity") where the second entity
controls the first entity, or the first entity controls the second entity or
both entities are controlled by the same Person. For purposes of this
definition, "control" is the power whether by contract or ownership of equity
interests to select a majority of the board of directors or other supervisory
management authority of an entity, whether directly or indirectly through a
chain of entities that are "controlled" within the foregoing meaning;

"Assignment of Membership Interest" has the meaning set out in Section 3.2(b);

"Augusta" has the meaning set out in Section 3.2(l);

"Authorization" means any authorization, approval, consent, certificate, waiver,
notice or filing issued, granted, conferred or required by any Governmental Body
having jurisdiction with respect to any specified Person, property, transaction
or event, or from any Person in connection with any easements or contractual
rights, but excluding for certainty any Permits;

"Books and Records" means all books and records (including all (a) Tax Returns
and other information and documents relating to Tax matters, (b) copies of all
financial information and all other accounting books and records, (c) land and
right of way records, (d) compliance records, (e) minute books, (f) member
transfer ledgers, (g) operating records, and (h) expenditure records (including
budgets and forecast data) whether in hard copy or electronic format, as
applicable, and in each case, of or relating to the Company or relating to the
Business or the Project;



2

 

 

"Business" means the business of the Company, being the exploration,
development, construction, operation, closing, reclamation and rehabilitation of
the Project as contemplated by the Technical Report;

"Business Day" means any day, other than a Saturday, Sunday or statutory holiday
in the Province of Ontario, on which commercial banks in Toronto, Ontario are
open for business;

"Calculation Time" means 11:59 p.m. (Toronto time) on the day immediately
preceding the Closing Date;

"Cap Amount" has the meaning set out in Section 7.8(b);

"Cash Collateral" has the meaning set out in Section 4.44;

"Centennial" has the meaning set out in Section 3.2(k);

"Change of Control Payments" has the meaning set out in Section 4.36(c);

"Claim" has the meaning set out in Section 7.9;

"Closing" means the closing of the transactions contemplated hereby;

"Closing Balance Sheet" has the meaning set out in Section 3.6(a);

"Closing Date" means (a) August 5, 2015, (b) if all conditions in Section 3.4 or
Section 3.5 to be satisfied prior to Closing have not yet been satisfied or
waived, five Business Days after such conditions have been satisfied or waived,
subject to each party's termination rights under Article 8, or (c) such other
date as Sellers and Purchaser may mutually determine;

"Commercially Reasonable Efforts" means the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to achieve
that result as expeditiously as possible, provided, however, that such Person
will not be required to (i) take actions that would result in a material adverse
change in the anticipated benefits to such Person of this Agreement, (ii)
dispose of or make any change to its business, or (iii) incur any other material
burden;

"Company" means Mt. Hamilton LLC, a Colorado limited liability company;

"Confidential Information" has the meaning set out in Section 6.3(c);

"Confidentiality Agreements" means, collectively, the confidentiality agreement
dated December 19, 2014 between Ely Gold and Waterton Global Resource
Management, Inc. and the confidentiality agreement dated December 19, 2014
between Solitario and Waterton Global Resource Management, Inc.;

"Contract" means any agreement, indenture, contract, lease, deed of trust,
licence, option, undertaking, instrument or other commitment, whether written or
oral;



3

 



"Current Assets" means, at any particular time, the current assets of the
Company at such time classified in accordance with GAAP applied on a basis
consistent with the Financial Statements, including: cash; inventory; accounts
receivable, less an allowance for doubtful accounts, and prepaid expenses and
deposits; but excluding future Tax assets;

"Current Liabilities" means, at any particular time, the current liabilities of
the Company at such time, classified in accordance with GAAP applied on a basis
consistent with the Financial Statements, including: trade payables and
outstanding cheques; accrued expenses; and Taxes payable; but excluding any
indebtedness of the Company and income Taxes payable for periods after the
Calculation Time;

"Deductible Amount" has the meaning set out in Section 7.8(a);

"Direct Claim" has the meaning set out in Section 7.9(a);

"Easements" has the meaning set out in Section 4.40(a);

"Effective Date" has the meaning first set forth above;

"Ely Approvals" means those Authorizations set out in Schedule 4.7(a);

"Employee Plan" means any pension, retirement, savings, disability, medical,
dental, health, life, death benefit, executive compensation, change of control
benefit, savings, group insurance, profit sharing, deferred compensation, equity
compensation, bonus, incentive, vacation pay, tuition reimbursement, severance
pay, fringe benefit or other employee benefit plan, trust, contract, policy or
commitment (including any employee benefit plan, as defined in Section 3(3) of
ERISA, and any welfare plan as defined in Section 3(1) of ERISA, whether or not
covered by ERISA), whether any of the foregoing is funded, insured or
self-funded, excluding Statutory Plans and Multi-Employer Plans;

"Encumbrance" means any lien (statutory or otherwise), charge, trust or power,
hypothecation, pledge, royalty or other form of production or proceeds
entitlement, lease, sublease, or other possessory interest, assignment,
mortgage, trust deed, title retention agreement, security interest of any
nature, licence, restrictive covenant, adverse claim, exception, reservation,
easement, encroachment, servitude, restriction on use, right of occupation,
option, area of interest provision, right of first offer, right of first refusal
or other kind of preferential purchase or sale right, restriction on voting (in
the case of any voting or equity interest), right of pre-emption or privilege,
right, title, interest or claim of others, contractual obligation, or other
encumbrance of any nature or any Contract to give or create any of the
foregoing, whether recorded or unrecorded or registered or unregistered;

"Environmental Laws" means any applicable Law (a) relating to pollution (or the
cleanup thereof) or the protection of natural resources, endangered or
threatened species, ecology, human health and safety or the environment
(including ambient air, soil, surface water or groundwater, or subsurface
strata); or (b) concerning the presence of, exposure to, or the management,
manufacture, use, containment, storage, recycling, reclamation,



4

 



reuse, treatment, generation, discharge, transportation, processing, production,
disposal, emission, remediation, Release or threatened Release of any Hazardous
Substances or other pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment. The term "Environmental
Law" includes the following (including their implementing regulations and any
state Law analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.; and the Safe Drinking Water Act, 42 USC 300f et. seq.;

"Equity Commitment Letter" has the meaning set out in the third recital hereto;

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder;

"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is treated as a single employer with the Company under Sections 414(b), (c), (m)
or (o) of the Internal Revenue Code of 1986, as amended;

"Estimated Purchase Price" has the meaning set out in Section 2.2;

"Existing Permits" has the meaning set out in Section 4.41(a);

"Financial Statements" has the meaning set out in Section 4.24(a);

"Financing Documents" means, collectively, (a) the facility agreement dated
August 10, 2012 between Solitario, as borrower, RMB Australia Holdings Limited,
as financier, and RMB Resources Inc., as agent, (b) the promissory note dated
August 10, 2012 between Solitario, as borrower, and RMB Australia Holdings
Limited, as payee; (c) the MHLLC OA Side Agreement dated August 10, 2012 between
Solitario, DHI US, RMB Australia Holdings Limited, RMB Resources Inc. and Ely
Gold, (d) the pledge agreement dated August 10, 2012 between Solitario, as
pledgor, RMB Australia Holdings Limited, as a secured party, and RMB Resources
Inc., as a secured party, and (e) the security agreement dated August 10, 2012
between Solitario, as debtor, RMB Australia Holdings Limited, as a secured
party, and RMB Resources Inc., as a secured party;

"Financing Security" means any and all Encumbrances granted under or in
connection with the Financing Documents that affect the Membership Interests or
any property or assets of the Company;

"Fines" has the meaning set out in Section 4.45;



5

 



"Former Property" means real property that the Company previously, but not at
the date hereof, owned, leased, occupied (whether as lessee or licensee),
managed or otherwise controlled;

"GAAP" means generally accepted accounting principles in the United States as of
the date of this Agreement, without reference to changes therein as may
otherwise be applicable to subsequent periods, consistently applied;

"Governmental Body" means any domestic or foreign (a) federal, provincial,
state, municipal, local or other government, (b) any governmental or
quasi-governmental authority of any nature, including any governmental ministry,
agency, branch, department, court, commission, board, tribunal, bureau or
instrumentality, or (c) any body exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power of any nature;

"Hazardous Substances" means any substance or mixture of substances, or any
pollutant or contaminant, toxic or dangerous waste or hazardous material, other
than and to the extent that they are naturally occurring, which is or becomes
regulated, or otherwise classified pursuant to, or that may give rise to
liability under, any Environmental Law, including any "hazardous substance",
"hazardous material", "hazardous waste", "toxic substance", "contaminant",
"pollutant" or any other similar formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosiveness, reactivity, carcinogenicity, toxicity or dangerousness. Hazardous
Substance includes any petroleum or petroleum-derived products, radon,
chlorinated solvents, tailings, waste rock, radioactive materials or wastes,
asbestos in any form, lead or lead-containing materials, urea formaldehyde foam
insulation and polychlorinated biphenyls ("PCBs"), other than and to the extent
that they are naturally occurring;

"Indemnified Party" has the meaning set out in Section 7.9(a);

"Indemnifying Party" has the meaning set out in Section 7.9(a);

"Independent Accounting Firm" has the meaning set out in Section 3.6(c);

"Intellectual Property" means all trade or brand names, business names,
trade-marks (including logos), trade-mark registrations and applications,
service marks, service mark registrations and applications, copyrights,
copyright registrations and applications, issued patents and pending
applications and other patent rights, industrial design registrations, pending
applications and other industrial design rights, trade secrets, proprietary
information and know-how, equipment and parts lists and descriptions,
instruction manuals, inventions, inventors' notes, research data, blue prints,
drawings and designs, formulae, processes, technology and other intellectual
property in whatever form or format owned or used by the Company, and all
goodwill in connection therewith, together with all rights under licences,
registered user agreements, technology transfer agreements and other agreements
or instruments relating to any of the foregoing and all like rights used by or
granted to the Company;



6

 



"Laws" means, in respect of any Person, property, transaction or event, any and
all applicable (a) laws, constitutions, treaties, statutes, codes, ordinances,
orders, decrees, rules, regulations, by-laws, and (b) judgments, orders, writs,
injunctions, decisions, awards and directives of any Governmental Body;

"Leased Mining Claims" has the meaning set out in Section 4.39(a);

"Leased Real Property" has the meaning set out in Section 4.14;

"Leases" has the meaning set out in Section 4.16;

"Losses" means, in respect of any matter, all claims, actions, demands,
proceedings, losses (including, for certainty, any diminution in value),
damages, liabilities, obligations, deficiencies, fines, costs and expenses
(including all reasonable legal and other professional fees and disbursements,
interest, penalties and amounts paid in settlement) and judgments arising
directly or indirectly as a consequence of such matter;

"Material Adverse Effect" means any event, change or effect that, when taken
individually or together with all other adverse effects, will or is reasonably
likely to have a materially adverse effect on the business, affairs,
capitalization, assets, liabilities, results of operations or condition
(financial or otherwise) of the Company; provided, however, that effects
relating to:

(a)general changes in the political, economic or financial currency, exchange,
securities or commodities market conditions in Canada and the United States,
including changes in currency exchange rates, interest rates and commodity
prices;

(b)the fact of the pendency of the transactions contemplated by this Agreement
and the identity of Purchaser;

(c)changes in Laws or in regulatory policies or in GAAP;

(d)conditions generally affecting the industry in which the Company operates;

(e)changes or conditions resulting from civil unrest or terrorism or acts of God
or natural disasters;

(f)changes or conditions resulting from the failure of a Governmental Body to
act or omit to act under Law; and

(g)changes or conditions that are cured or eliminated at or before Closing to
the satisfaction of Purchaser, acting reasonably;

in the case of paragraphs (a), (c), (d), (e) and (f), that do not affect the
Company in a disproportionate manner relative to other participants in the same
industry, are not



7

 



Material Adverse Effects and are not to be taken into account in determining
whether a Material Adverse Effect has occurred;

"Membership Interests" means the limited liability company membership interests
in the Company owned legally and beneficially by Sellers, with each Seller's
membership interest reflected as a percentage, representing the percentage
interest of such Seller in certain allocations of items of profit, loss and
credit and certain distributions of cash or property, as more particularly
described in the Operating Agreement and as set out in Schedule 4.4;

"Multi-Employer Plans" means plans, arrangements, agreements, programs,
policies, practices or undertakings whether funded or unfunded, insured or
uninsured, registered or unregistered, to which the Company is a party or bound
or in which the Employees participate or under which the Company has, or will
have, any liability or contingent liability, or pursuant to which payments are
made, or benefits are provided to, or an entitlement to payments or benefits may
arise with respect to any of its Employees or former employees (or any spouses,
dependants, survivors or beneficiaries of any such persons) and to which the
Company is required to contribute and which are not maintained or administered
by the Company or any of its Affiliates;

"NI 43-101" means National Instrument 43-101 – Standards of Disclosure for
Mineral Projects;

"Notice of Claim" has the meaning set out in Section 7.9(a);

"Objection Notice" has the meaning set out in Section 3.6(b);

"Objection Period" has the meaning set out in Section 3.6(b);

"Operating Agreement" means the limited liability company operating agreement of
Mt. Hamilton LLC dated as of December 22, 2010 between DHI US and Solitario, as
initial members, and Solitario, as manager, as amended;

"Outside Date" has the meaning set out in Section 8.2;

"Owned Mining Claims" has the meaning set out in Section 4.39(a);

"Owned Property" means the Owned Real Property and the Owned Mining Claims;

"Owned Real Property" has the meaning set out in Section 4.14;

"Payout Statement" means a payout statement in respect of the Financing
Documents, in form and substance reasonably satisfactory to Purchaser, executed
by RMB Australia Holdings Limited and RMB Resources Inc. confirming the amount
required to obtain a discharge of all security granted under or in connection
with the Financing Documents;



8

 



"Permit" means any permit, lease, licence, claim, certificate, order, grant,
approval, consent, waiver, registration, no-action letter, closure or
reclamation plan or other authorization of or from any Governmental Body;

"Permitted Encumbrances" means:

(a)liens for Taxes, assessments and governmental charges that are due but are
being contested in good faith and diligently by appropriate proceedings and in
respect of which adequate provision for the related monetary obligation has been
made in the Financial Statements;

(b)in respect of real property, zoning restrictions, servitudes, easements,
restrictions, survey exceptions, rights-of-way and other similar rights or any
interest therein, provided the same are not of such nature as to, individually
or in the aggregate, materially adversely affect the use or mineral value of the
property subject thereto or the development and operation of the Project;

(c)inchoate liens claimed or held by any Governmental Body or a public utility
in respect of the payment of Taxes or utilities not yet due and payable;

(d)the Cash Collateral;

(e)any reservations, limitations, provisos and conditions expressed in original
grants from any Governmental Body; and

(f)the Encumbrances described in Schedule 1.1;

"Person" means any individual, corporation, legal person, partnership, firm,
joint venture, syndicate, association, trust, trustee, limited liability
company, unincorporated organization, trust company, Governmental Body or any
other form of entity or organization;

"Proceedings" has the meaning set out in Section 4.30;

"Project" means the Mt. Hamilton mining project located in Nevada, as further
described in the Technical Report;

"Purchase Price" has the meaning set out in Section 2.2;

"Purchaser Parent" has the meaning set out in the third recital hereto;

"Purchase Price Adjustment Documents" means the Closing Balance Sheet and the
Working Capital Statement;

"Reclamation Obligations" has the meaning set out in Section 4.44;

"Release" has the meaning prescribed in Environmental Laws and includes any
release, spill, emission, leaking, pumping, pouring, injection, escaping,
deposit, disposal,



9

 



discharge, leeching, seepage or migration of any element or compound, other than
and to the extent of those that are naturally occurring, in or into the indoor
or outdoor environment (including the abandonment or disposal of any barrels,
tanks, containers or receptacles containing any contaminant), or in, into or out
of any vessel or facility, including the movement of any substance through the
air, soil, subsoil, surface, water, groundwater, rock formation or otherwise,
whether accidental or intentional;

"Representatives" has the meaning set out in Section 9.1(a);

"Sandstorm Agreements" has the meaning set out in Section 3.5(e);

"Securities Act" means the Securities Act of 1933 (15 U.S.C. §77a, et seq.), as
amended;

"Seller Contracts" has the meaning set out in Section 4.22;

"Solitario Approvals" means those Authorizations set out in Schedule 4.7(b);

"Statutory Plans" means statutory benefit plans that the Company is required to
participate in or comply with, including plans administered pursuant to
applicable health tax, workplace safety insurance and employment insurance
legislation;

"Straddle Period" means any taxable period which begins before the Closing Date
and ends after the Closing Date;

"Straddle Period Return" means a Tax Return for a Straddle Period;

"Superior Proposal" means any unsolicited bona fide written Acquisition
Proposal, from a Person who is an arm's length third party to Sellers and the
Company, to acquire, directly or indirectly, not less than all of the (x)
outstanding Membership Interests, (y) the assets of the Company, or (z) shares
of either Seller, that: (a) complies with applicable Laws and did not result
from or involve a breach of Article 9; (b) is reasonably capable of being
completed without undue delay, taking into account all financial, legal,
regulatory and other aspects of such proposal and the Person making such
proposal; (c) is not subject to any financing contingency and in respect of
which adequate arrangements have been made to ensure that the required funds
will be available to effect payment in full for all of the targeted assets; (d)
is not subject to any due diligence or access condition beyond the seventh
Business Day after which the Person making the Acquisition Proposal is first
afforded access to the books, records, and personnel of the Company, Solitario,
and Ely Gold; and (e) the board of directors of either Solitario or Ely Gold
determines, in its good faith judgment, after receiving the advice of its
outside legal and financial advisors and after taking into account all the terms
and conditions of the Acquisition Proposal, including all legal, financial,
regulatory and other aspects of such Acquisition Proposal and the party making
such Acquisition Proposal, would, if consummated in accordance with its terms,
but without assuming away the risk of non-completion, result in a transaction
which is more favourable, from a financial point of view, to the shareholders of
Solitario or Ely Gold, as applicable, than the transactions contemplated by this
Agreement;



10

 



"Superior Proposal Notice" has the meaning set out in Section 9.3(b);

"Tax Return" means all reports, returns, declarations, elections, notices,
filings, forms, statements and other documents (whether intangible, electronic
or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, filed or required to be filed by
Law with respect to Taxes;

"Tax" or "Taxes" means all taxes of any Governmental Body, including income,
capital, capital gains, gross receipts, windfall profits, value added,
severance, property, production, sales, transfer, value added, goods and
services, use, duty, licence, excise, franchise, employment, withholding or
similar taxes, fees, duties, levies, customs, tariffs or imposts, assessments,
obligations or charges, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties;

"Technical Report" means the technical report titled "NI 43-101 Technical Report
- Feasibility Study - Mt. Hamilton Gold and Silver Project Centennial Deposit
and Seligman Deposit White Pine County, Nevada" prepared by SRK Consulting
(U.S.), Inc., dated October 16, 2014, with an effective date of August 14, 2014;

"Termination Payment" has the meaning set out in Section 8.6;

"Third Party" has the meaning set out in Section 7.13(c);

"Third-Party Claim" has the meaning set out in Section 7.9(a);

"Time of Closing" means 10:00 a.m. (Toronto time) on the Closing Date, or such
other time on the Closing Date as Sellers and Purchaser may agree;

"Title Reports" means those title reports and title opinions prepared by the
Reno, Nevada law firm of Harris & Thompson covering all or a portion of the
Owned Property, the Leased Mining Claims and the Leased Real Property, dated
August 13, 2012;

"Treatment Plan" has the meaning set out in Section 4.33(o);

"Water Rights" has the meaning set out in Section 4.40(a);

"Working Capital" means, at any particular time, Current Assets less Current
Liabilities at such time; and

"Working Capital Statement" has the meaning set out in Section 3.6(a).

1.2Rules of Construction

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires, in this Agreement:



11

 



(a)the terms "Agreement", "this Agreement", "the Agreement", "hereto", "hereof",
"herein", "hereby", "hereunder" and similar expressions refer to this Agreement
in its entirety and not to any particular provision hereof;

(b)references to an "Article", "Section" or "Schedule" followed by a number or
letter refer to the specified Article or Section of or Schedule to this
Agreement;

(c)the division of this Agreement into articles and sections and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement;

(d)words importing the singular number only shall include the plural and vice
versa and words importing the use of any gender shall include all genders;

(e)the word "including" is deemed to mean including without limitation;

(f)the terms "party" and "the parties" refer to a party or the parties to this
Agreement;

(g)any reference to this Agreement means this Agreement as amended, modified,
replaced or supplemented from time to time;

(h)all dollar amounts refer to United States dollars;

(i)any time period within which a payment is to be made or other action is to be
taken hereunder shall be calculated excluding the day on which the period
commences and including the day on which the period ends; and

(j)whenever any payment is required to be made, action is required to be taken
or period of time is to expire on a day other than a Business Day, such payment
shall be made, action shall be taken or period shall expire on the next
following Business Day.

1.3Entire Agreement

This Agreement and the Confidentiality Agreements constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings, negotiations and
discussions, whether written or oral, including the letter agreement dated May
6, 2015 made between Purchaser Parent, Solitario and Ely Gold. There are no
conditions, covenants, agreements, representations, warranties or other
provisions, express or implied, collateral, statutory or otherwise, relating to
the subject matter hereof except as provided herein or therein.

1.4Time of Essence

Time shall be of the essence of this Agreement.



12

 



1.5Governing Law; Submission to Jurisdiction and Waiver of Jury Trial

(a)                This Agreement shall be construed, interpreted and enforced
in accordance with, and the respective rights and obligations of the parties
shall be governed by, the Laws of the Province of Ontario and the federal Laws
of Canada applicable therein.

(b)               Each of the parties irrevocably and unconditionally (i)
submits to the non-exclusive jurisdiction of the courts of the Province of
Ontario over any action or proceeding arising out of or relating to this
Agreement, (ii) waives any objection that it might otherwise be entitled to
assert to the jurisdiction of such courts, and (iii) agrees not to assert that
such courts are not a convenient forum for the determination of any such action
or proceeding.

(c)                To the extent not prohibited by applicable Law and that
cannot be waived, each party waives, and covenants that such party will not
assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any issue, claim or proceeding arising out of
this Agreement or the subject matter hereof or in any way connected with the
dealings of any party or the Company in connection with any of the above, in
each case whether now existing or hereafter arising and whether in contract,
tort or otherwise. The Company or any party may file an original counterpart or
a copy of this Section 1.5(c) with any court as written evidence of the
agreement of the parties to the waiver of their rights to trial by jury.

1.6Severability

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a manner materially adverse to a party hereto. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.

1.7Knowledge

References in this Agreement to the knowledge of a Seller means the actual
knowledge of Christopher E. Herald, Jim Maronick, or Walt Hunt, for Solitario;
and the actual knowledge of Trey Wasser, for DHI US and Ely Gold, in each case
after making diligent inquiry of other responsible officers and employees of the
applicable Seller or the Company, as the case may be, as reasonably necessary to
inform themselves as to the relevant matters, and shall include, in each case,
the knowledge that each such person would reasonably be expected to obtain in
connection with the performance of his duties in relation to the Company.

 

13

 



1.8Schedules

The following Schedules are attached to and form part of this Agreement:

Schedule 1.1 - Permitted Encumbrances Schedule 4.4 - Capitalization Schedule 4.6
- Violations (Sellers) Schedule 4.7(a) - Ely Consents and Approvals Schedule
4.7(b) - Solitario Consents and Approvals Schedule 4.9 - Violations (Company)
Schedule 4.14 - Owned and Leased Real Property Schedule 4.15 - Status of
Property Schedule 4.17(b) - Accounts Payable Schedule 4.19 - Insurance Policies
Schedule 4.21 - Material Contracts Schedule 4.22 - Seller Contracts Schedule
4.23 - Non-Compliance with Laws Schedule 4.27 - Changes Schedule 4.28 -
Non-Arm's Length Transactions Schedule 4.29 - Tax Matters Schedule 4.30 -
Litigation Schedule 4.31 - Bank Accounts and Attorneys Schedule 4.32 - Officers
and Member Representatives Schedule 4.33(a) - Compliance with Environmental Laws
Schedule 4.33(c) - Former Property Schedule 4.33(e) - Notices of Environmental
Claims Schedule 4.33(f) - Releases Schedule 4.33(g) - Disposal Schedule 4.33(i)
- Changes to Environmental Laws Schedule 4.33(l) - Archaeological Surveys
Schedule 4.35 - Employment Agreements Schedule 4.36(a) - Independent Contractors
Schedule 4.36(b) - Non-Continuing Officers Schedule 4.36(c) - Change of Control
Payments Schedule 4.39(a) - Owned and Leased Mining Claims Schedule 4.39(b) -
Title to Mining Claims Schedule 4.40 - Water Rights; Easements Schedule 4.41 -
Existing Permits Schedule 4.42 - Royalties and Other Rights Schedule 4.44 -
Reclamation and Closure Obligations Schedule 4.45 - Fines Schedule 5.5 -
Required Consents for Purchaser

1.9Effect of Schedules

All Section headings in the Schedules correspond to the Sections of this
Agreement, but information provided in any Section of the Schedules shall
constitute disclosure



14

 



for purposes of each Section of this Agreement where such information is
relevant to the extent that the relevance of such disclosure to such other
Section is reasonably apparent on its face.

1.10Schedule Update

From time to time up to three Business Days prior to the Closing Date, the
Sellers will promptly supplement, amend or modify the Schedules which were
delivered pursuant to this Agreement with respect to any matter first existing
or occurring after the Effective Date which, if existing or occurring prior to
the Effective Date, would have been required to be set forth or described in
such Schedules or which is necessary to correct any information in such
Schedules which has been rendered inaccurate thereby. For purposes of
determining the satisfaction of the conditions of closing in favour of the
Purchaser set out in Section 3.4, the Schedules shall be deemed to include only
that information originally contained therein on the Effective Date and shall be
deemed to exclude all information contained in any supplement, amendment or
modification thereto; provided, however that for purposes of determining a
breach of a representation or warranty after the Closing for the purposes of the
indemnification provided in Article 7, the representations and warranties shall
give effect to any such supplement, amendment or modification. Notwithstanding
anything herein to the contrary, in the event either Seller updates any Schedule
and such supplement, amendment or modification to the Schedules results in any
representation or warranty of such Seller set forth in Article 4 that is (a)
qualified by the term "material" or "Material Adverse Effect", to be untrue or
not correct, or (b) not so qualified, to be untrue or not correct in all
material respects, in each case without regard to any such information in the
supplement, amendment or modification, then Purchaser shall be entitled to
terminate this Agreement under Section 8.3(e) by providing written notice to
Sellers within 10 days of such supplement, amendment or modification to a
Schedule from either Seller.

Article 2
PURCHASE AND SALE

2.1Purchase and Sale of the Membership Interests

Subject to the terms and conditions of this Agreement, at the Time of Closing
each Seller shall sell, assign and transfer the Membership Interest owned by it
to Purchaser and Purchaser shall purchase the Membership Interest from such
Seller, free and clear of all Encumbrances.

2.2Purchase Price

The aggregate purchase price payable by Purchaser to Sellers for the Membership
Interests shall be $30,000,000 (the "Estimated Purchase Price"), which shall be
adjusted if and as required by the terms of Section 3.6 (as adjusted, the
"Purchase Price"). At the Time of Closing, Purchaser shall satisfy the Estimated
Purchase Price:

(a)by paying the amount owing pursuant to the Payout Statements as directed
therein (including any per diem amount referenced therein); and



15

 



(b)as to the balance of the Estimated Purchase Price, by paying such balance,
less any outstanding indebtedness owed by Solitario to Purchaser or an Affiliate
of Purchaser, to Sellers by wire transfer of immediately available funds to such
account or accounts as Sellers shall have indicated by direction in writing to
Purchaser at least two Business Days prior to the Closing Date. The direction
shall also indicate the proportion of the balance of the Estimated Purchase
Price to be paid to each Seller.

Article 3
CLOSING

3.1Closing

Subject to compliance with the terms and conditions hereof, the transfer of the
Membership Interests shall be deemed to take effect as at the Time of Closing.
The Closing shall take place at the Time of Closing at the offices of Davies
Ward Phillips & Vineberg LLP, 155 Wellington Street West, Toronto ON M5V 3J7, or
such other place as the parties may agree. Unless otherwise agreed, all closing
transactions shall be deemed to have occurred simultaneously.

3.2Closing Deliveries by Sellers

At the Closing, each Seller shall deliver or cause to be delivered to Purchaser
the following, and each such delivery is deemed to have occurred simultaneously
with the others:

(a)a certificate of the President or any senior officer of such Seller, dated as
of the Closing Date, representing and certifying that the conditions set forth
in Sections 3.4(a) through (e) have been fulfilled;

(b)an assignment of its Membership Interest (the "Assignment of Membership
Interest"), in form and substance reasonably satisfactory to Purchaser, executed
by such Seller and such other documentation as is reasonably required to
transfer the Membership Interest to Purchaser;

(c)discharges, in form and substance reasonably acceptable to Purchaser, in
registerable or recordable form of all Financing Security;

(d)except in respect of the Financing Security, evidence of the release of any
Encumbrance on the Membership Interests and any assets of the Company, other
than, with respect to the assets of the Company, Permitted Encumbrances, in form
and substance reasonably satisfactory to Purchaser;

(e)a receipt for the Estimated Purchase Price;

(f)a written resignation and an executed release, in form and substance
reasonably satisfactory to Purchaser, from each of those officers of the Company
listed on Schedule 4.36(b) and each member representative of the Company;

 

16

 



(g)a written resignation and an executed release, in form and substance
reasonably satisfactory to Purchaser, of Solitario as the manager under the
Operating Agreement;

(h)evidence of the termination of the Operating Agreement and any and all other
related agreements to which the Company, a Seller or an Affiliate of a Seller is
a party, each in form and substance satisfactory to Purchaser; provided,
however, that Exhibit C of the Operating Agreement shall survive as an agreement
between the Sellers with respect to periods on or before the Closing Date (with
references to the Management Committee treated as references to the Management
Committee as constituted pursuant to the Operating Agreement prior to the
termination);

(i)copies of the Ely Approvals and the Solitario Approvals;

(j)(i) evidence of the transfer to Purchaser of all right, title and interest in
and to the Cash Collateral not owned by the Company that is held on deposit with
any financial institution and (ii) written confirmation from such financial
institution acknowledging the transfer of such right, title and interest;

(k)written evidence of the extension of the term of the Mining Lease Agreement
(as amended, supplemented, modified and assigned) dated November 19, 2004 by and
between Centennial Minerals Company LLC ("Centennial") and Diamond Hill
Investment Corp. (the predecessor-in-interest to the Company) for an additional
10 year increment commencing on November 19, 2014 and ending on November 19,
2024, and Purchaser acknowledges that as of the Effective Date it has received
satisfactory evidence of such extension;

(l)written evidence of the extension of the term of the Mining Lease Agreement
(as amended, supplemented, modified and assigned) dated February 27, 2006 by and
between Centennial and Augusta Resource Corporation ("Augusta") (the
predecessor-in-interest to the Company) for an additional 10 year increment
commencing on June 1, 2015 and ending on June 1, 2025, and Purchaser
acknowledges that as of the Effective Date it has received satisfactory evidence
of such extension;

(m)written evidence of the extension of the term of the Mining Lease Agreement
(as amended, supplemented, modified and assigned) dated March 20, 2006 by and
between John E. Carrington and Augusta (the predecessor-in-interest to the
Company) for an additional 10 year increment commencing on June 1, 2015 and
ending on June 1, 2025, and Purchaser acknowledges that as of the Effective Date
it has received satisfactory evidence of such extension;

(n)a certificate of good standing or the equivalent of recent date for the
Company from the Secretary of State of the State of Colorado and the State of
Nevada;

(o)an opinion of the respective counsel to each of the Sellers, addressed to
Purchaser, subject to customary assumptions and qualifications and in form and
substance



17

 



satisfactory to Purchaser and its counsel acting reasonably, covering the
corporate existence of each Seller, the Company and Ely Gold, the power and
authority of each Seller and Ely Gold to enter into this Agreement, the binding
nature of this Agreement as an enforceable obligation of each Seller and Ely
Gold, the Company's authorized and outstanding equity, and an updated title
report from the Reno, Nevada law firm of Harris, Thompson & Faillers as to title
to the Owned Property and the validly and enforceability of the leasehold or
subleasehold interest in the Leased Real Property and Leased Mining Claims; and

(p)all other documents required to be delivered by such Seller to Purchaser
pursuant to this Agreement or reasonably necessary to give effect to the
transactions contemplated hereby.

3.3Closing Deliveries by Purchaser

At the Closing, Purchaser shall deliver or cause to be delivered to Sellers (or
to such other Person as set forth below) the following, and each such delivery
is deemed to have occurred simultaneously with the others:

(a)a certificate of an officer or equivalent of Purchaser, dated the Closing
Date, representing and certifying that the conditions set forth in Sections
3.5(a) through (b) have been fulfilled;

(b)evidence of the Authorizations required for Purchaser to enter into this
Agreement and perform its obligations hereunder;

(c)the Estimated Purchase Price in accordance with Section 2.2;

(d)a receipt for the Assignments of Membership Interest; and

(e)all other documents required to be delivered by Purchaser to Sellers pursuant
to this Agreement or reasonably necessary to give effect to the transactions
contemplated hereby.

3.4Conditions of Closing in Favour of Purchaser

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment as of the Closing Date of each of
the following conditions, which are for the exclusive benefit of, and may be
waived on or prior to the Closing Date in writing by, Purchaser (it being
understood that any matter as to which such a waiver has been made by Purchaser
shall not form the basis of any Losses and Sellers shall have no liability to
Purchaser in respect thereof):

(a)the representations and warranties of each of the Sellers contained in this
Agreement shall be deemed to have been made again at and as of the Closing Date,
and shall then be true and correct (except to the extent such representations
and warranties expressly relate to an earlier date, and in such case, shall be
true and correct on and as of such earlier date) except for such failure of



18

 



representations and warranties to be true and correct (without regard to any
qualifications with respect to materiality or Material Adverse Effect contained
therein) that has not and would not be reasonably likely individually or in the
aggregate to result in a Material Adverse Effect;

(b)each Seller shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by it on or prior to the Closing Date, and all deliveries
contemplated by Section 3.2 shall have been tabled;

(c)the Membership Interests shall be free and clear of all Encumbrances;

(d)any and all Fines shall have been paid in full on or before the Closing Date;

(e)DHI US shall have received the Ely Approvals and Solitario shall have
received the Solitario Approvals, and such approvals shall remain in full force
and effect on the Closing Date;

(f)                Purchaser shall have received such Authorizations as are
necessary to allow Purchaser to own and operate the Company from and after the
Closing, including the Authorizations listed on Schedule 5.5, and such
Authorizations shall be in full force and effect; and

(g)no preliminary or permanent injunction or other order, decree or ruling
issued by a Governmental Body, and no statute, rule, regulation or executive
order promulgated or enacted by a Governmental Body, which restrains, enjoins,
prohibits, or otherwise makes illegal the consummation by Purchaser of the
transactions contemplated hereby, shall be in effect.

3.5Conditions of Closing in Favour of Sellers

The obligations of Sellers to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment as of the Closing Date of each of
the following conditions, which are for the exclusive benefit of, and may be
waived on or prior to the Closing Date in writing by, Sellers (it being
understood that any matter as to which such a waiver has been made by Sellers
shall not form the basis of any Losses and Purchaser shall have no liability to
Sellers in respect thereof):

(a)all representations and warranties of Purchaser contained in this Agreement
shall be deemed to have been made again at and as of the Closing Date, and shall
then be true and correct (except to the extent such representations and
warranties expressly relate to an earlier date, and in such case, shall be true
and correct on and as of such earlier date) except for such failure of
representations and warranties to be true and correct (without regard to any
qualifications with respect to materiality contained therein) that would not be
reasonably likely individually or in the aggregate to be materially adverse to
Seller's interests hereunder;



19

 



(b)Purchaser shall have performed and complied in all material respects with all
material covenants and agreements required by this Agreement to be performed or
complied with by it on or prior to the Closing Date, and all deliveries
contemplated by Section 3.3 shall have been tabled;

(c)                Purchaser shall have entered into a new employment agreement
with the existing project manager and Solitario shall have been released from
all payment obligations thereunder;

(d)               all of the Ely Approvals and the Solitario Approvals shall
have been obtained;

(e)Purchaser shall have agreed in writing to assume all of Solitario's
obligations as a guarantor under the Contracts described in Schedule 3.5(e) (the
"Sandstorm Agreements"), and otherwise be bound by all of the terms of the
Sandstorm Agreements (including Section 7.1(b) of the Sandstorm Agreements), and
Solitario shall have received a written novation executed by Solitario,
Purchaser and the counterparty to the Sandstorm Agreements; and

(f)no preliminary or permanent injunction or other order, decree, or ruling
issued by a Governmental Body, and no statute, rule, regulation, or executive
order promulgated or enacted by a Governmental Body, which restrains, enjoins,
prohibits, or otherwise makes illegal the consummation by a Seller of the
transactions contemplated hereby shall be in effect.

3.6Purchase Price Adjustment

(a)                Purchaser shall cause Company to prepare and deliver to
Sellers, as soon as practicable, and in any event within 30 days following the
Closing Date: (i) an unaudited consolidated balance sheet of the Company as of
the Calculation Time (the "Closing Balance Sheet") prepared in accordance with
GAAP applied consistently with the past practices of the Company; (ii) a
statement setting forth the calculation of the Working Capital of Company as of
the Calculation Time determined by reference to the Closing Balance Sheet (the
"Working Capital Statement"), which statement shall be calculated in accordance
with GAAP and shall include the amount of the Company's Working Capital (the
"Adjustment Amount") as of the Calculation Time, it being understood that a
positive Working Capital amount will result in an equivalent positive Adjustment
Amount and a negative Working Capital amount will result in an equivalent
negative Adjustment Amount. No change in accounting principles and practices
shall be made from those described above, including with respect to the nature
or classification of accounts. No reserves or other accruals shall be increased
or created. Purchaser shall provide, or cause to be provided to Sellers, copies
of all working papers resulting from, or used in connection with, the
preparation of the Purchase Price Adjustment Documents.

(b)               On or prior to the 10th Business Day after Sellers' receipt of
the Purchase Price Adjustment Documents (such 10 Business Day period, the
"Objection Period"), either Seller may give Purchaser a written notice (the
"Objection Notice") stating in reasonable detail that Seller's objections to the
Purchase Price Adjustment Documents. Any Objection Notice shall specify in
reasonable detail the dollar amount and nature of any objection and the basis
therefor.



20

 



Except to the extent that either Seller makes a specific objection to a specific
determination set forth on a Purchase Price Adjustment Document pursuant to the
Objection Notice delivered to Purchaser within the Objection Period, the
Purchase Price Adjustment Documents will be conclusive and binding upon the
parties hereto for purposes of determining the adjustment in Section 3.6(d).

(c)                If either Seller delivers a timely Objection Notice as
described in Section 3.6(b), then Purchaser and Sellers will negotiate in good
faith to resolve their disputes regarding the Purchase Price Adjustment
Documents. If Purchaser and Sellers are unable to resolve all disputes regarding
the Purchase Price Adjustment Documents on or prior to the 10th day after
Purchaser's receipt of the Objection Notice, then Sellers and Purchaser will
retain an independent accounting firm (selected either by mutual agreement or,
in the absence of mutual agreement, by random choice after eliminating any such
firm which is conflicted or otherwise unable to participate) (an "Independent
Accounting Firm"), to resolve the dispute as soon as practicable, and in any
event within 20 days of its appointment. Each of Sellers, on the one hand, and
Purchaser, on the other hand, shall provide to the Independent Accounting Firm
its view of the correct amount of the Adjustment Amount and the constituent
items forming part of the Working Capital Statement. The Independent Accounting
Firm shall act as an expert and not as an arbitrator to determine, based solely
on the written submissions of the parties and not by independent investigation,
only the specific items under dispute by Sellers and Purchaser. The Independent
Accounting Firm shall render a written report as to the resolution of the
dispute and the resulting computation of the Adjustment Amount. The Adjustment
Amount as determined by the Independent Accounting Firm will, absent manifest
error, be conclusive and binding upon the parties hereto and will constitute the
Adjustment Amount for all purposes of this Section 3.6. In resolving any
disputed item, the Independent Accounting Firm: (x) shall be bound by the
provisions of this Section 3.6(c); and (y) may not assign a value to any item
greater than the greatest value for such item claimed by either Sellers or
Purchaser or less than the smallest value for such item claimed by either
Sellers or Purchaser. Where the Independent Accounting Firm determines that the
Adjustment Amount should be increased by more than 15% from the amount
contemplated in the Working Capital Statement delivered by Purchaser to Sellers,
Purchaser shall pay all fees, costs and expenses of the Independent Accounting
Firm in resolving the dispute, otherwise such fees, costs and expenses shall be
the responsibility of Sellers.

(d)               If there is a negative Adjustment Amount, Sellers shall pay
such amount to Purchaser by wire transfer of immediately available funds. If
there is a positive Adjustment Amount, Purchaser shall pay such amount to
Sellers by wire transfer of immediately available funds. Any payment made
pursuant to this Section 3.6(d) shall be made within two (2) Business Days (i)
if no Objection Notice is delivered, after the Objection Period has expired, or
(ii) if an Objection Notice is delivered, after all disputes are finally
resolved pursuant to Section 3.6(c).

(e)                Any payment made pursuant to Section 3.6(d) will be treated
as an adjustment to the Estimated Purchase Price for all purposes, unless a
contrary treatment is required by applicable Laws.



21

 

 

Article 4

REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller severally represents and warrants to Purchaser, on its own behalf
but not on behalf of the other Seller or that other Seller's Affiliates, as
follows (and, for greater certainty, each Seller acknowledges that it is
severally providing each of the representations contained in Section 4.8 through
Section 4.51), and acknowledges that Purchaser is relying on such
representations and warranties in connection with its purchase of the Membership
Interests:

4.1Organization of Sellers

(a)                DHI US represents and warrants that it has been duly
organized, is validly existing and is in good standing under the Laws of the
jurisdiction of its organization, and has all requisite corporate power and
authority to own the Membership Interest owned by it, to enter into this
Agreement and to perform its obligations hereunder.

(b)               Solitario represents and warrants that it has been duly
organized, is validly existing and is in good standing under the Laws of the
jurisdiction of its organization, and has all requisite corporate power and
authority to own the Membership Interest owned by it, to enter into this
Agreement and to perform its obligations hereunder.

4.2Authorization

(a)                DHI US represents and warrants that this Agreement has been
duly authorized, executed and delivered by it and is a legal, valid and binding
obligation of DHI US, enforceable against it by Purchaser in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency and other
Laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction.

(b)               Solitario represents and warrants that this Agreement has been
duly authorized, executed and delivered by it and is a legal, valid and binding
obligation of Solitario, enforceable against it by Purchaser in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency and
other Laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction.

4.3Ownership of the Membership Interests

(a)                DHI US represents and warrants that it is the registered and
beneficial owner of, and has good and valid title to, the Membership Interest
purported to be owned by it, free and clear of all Encumbrances other than the
Financing Security. Upon consummation of the transactions contemplated by this
Agreement, Purchaser will acquire all of DHI US's valid right, title and
interest in such Membership Interest, free and clear of any Encumbrances. The
Membership Interest constitutes DHI US's entire interest (legal, beneficial or
otherwise) in the Company.

(b)               Solitario represents and warrants that it is the registered
and beneficial owner of, and has good and valid title to, the Membership
Interest purported to be owned by it, free and clear of all Encumbrances other
than the Financing Security. Upon consummation of the



22

 



transactions contemplated by this Agreement, Purchaser will acquire all of
Solitario's valid right, title and interest in such Membership Interest, free
and clear of any Encumbrances. The Membership Interest constitutes Solitario's
entire interest (legal, beneficial or otherwise) in the Company.

4.4Capitalization

Schedule 4.4 sets forth all of the outstanding membership interests, profits
interests or other equity interests in the Company. Except as set forth on
Schedule 4.4, there are no issued and outstanding membership interests, profits
interest or other equity interests of the Company. All of the outstanding
membership interests, profits interests and other equity interests of the
Company have been duly authorized and validly issued. Other than pursuant to the
Operating Agreement and the Financing Documents, there are no pre-emptive or
other outstanding rights, options, warrants, conversion rights, unit
appreciation rights, redemption rights, repurchase rights, agreements,
arrangements or commitments under which the Company is or may become obligated
to issue or sell, or giving any Person a right to subscribe for or acquire, or
dispose of, any equity interests, or any securities or obligations exercisable
or exchangeable for or convertible into any equity interests, of the Company,
and no securities or obligations evidencing such rights are authorized, issued
or outstanding. The Membership Interests are not subject to any voting trust
agreement or similar arrangement relating to the voting of such Membership
Interests or other equity interests.

4.5No Other Agreements to Purchase

No Person other than Purchaser and the lender under the Financing Documents has
any written or oral agreement or option or any right or privilege (whether by
Law, pre-emptive or contractual) capable of becoming an agreement or option for
the purchase or acquisition from such Seller of any of the Membership Interests.

4.6No Violation by Sellers

(a)                DHI US represents and warrants that, except as set out in
Schedule 4.6, none of the sale of the Membership Interests, the execution and
delivery by DHI US of this Agreement and the consummation of the transactions
herein provided for will result in: (a) the breach or violation of any of the
provisions of, or constitute a default under, or conflict with or cause the
acceleration of, any obligation of DHI US under: (i) the constating documents or
by-laws or resolutions of the board of directors (or any committee thereof) or
shareholders of DHI US; (ii) any judgment, decree, order or award of any
Governmental Body or arbitrator having jurisdiction over DHI US; (iii) any
Contract or Permit held by DHI US or by which DHI US is bound; or (iv) any
applicable Laws; or (b) the creation or imposition of any Encumbrance on any of
the assets of DHI US. Without limiting the generality of the foregoing, except
as set out in Schedule 4.6, no Contract to which DHI US is a party or by which
DHI US is bound may be modified or terminated, or by their terms require the
approval of, making a filing with, or giving notice to, any third party, in
connection with the entering into of this Agreement or the consummation of the
transactions contemplated hereby.



23

 



(b)               Solitario represents and warrants that, except as set out in
Schedule 4.6, none of the sale of the Membership Interests, the execution and
delivery by Solitario of this Agreement and the consummation of the transactions
herein provided for will result in: (a) the breach or violation of any of the
provisions of, or constitute a default under, or conflict with or cause the
acceleration of, any obligation of Solitario under: (i) the constating documents
or by-laws or resolutions of the board of directors (or any committee thereof)
or shareholders of Solitario; (ii) any judgment, decree, order or award of any
Governmental Body or arbitrator having jurisdiction over Solitario; (iii) any
Contract or Permit held by Solitario or by which Solitario is bound; or (iv) any
applicable Laws; or (b) the creation or imposition of any Encumbrance on any of
the assets of Solitario. Without limiting the generality of the foregoing,
except as set out in Schedule 4.6, no Contract to which Solitario is a party or
by which Solitario is bound may be modified or terminated, or by their terms
require the approval of, making a filing with, or giving notice to, any third
party, in connection with the entering into of this Agreement or the
consummation of the transactions contemplated hereby.

4.7Consents and Approvals

(a)                DHI US represents and warrants that, except for the Ely
Approvals, no other Authorization is required to be obtained by DHI US, Ely Gold
or the Company from, or to be given by DHI US, Ely Gold or the Company to, or to
be made by DHI US, Ely Gold or the Company with, any Governmental Body or any
other Person in connection with the execution, delivery and performance by DHI
US or Ely Gold of this Agreement.

(b)               Solitario represents and warrants that, except for the
Solitario Approvals, no other Authorization is required to be obtained by
Solitario or the Company from, or to be given by Solitario or the Company to, or
to be made by Solitario or the Company with, any Governmental Body or any other
Person in connection with the execution, delivery and performance by Solitario
of this Agreement.

4.8Organization of the Company

The Company has been duly organized, is validly existing and is in good standing
under the Laws of its jurisdiction of organization and has all requisite power
and authority to own, operate and lease its properties and assets and to carry
on its Business as presently conducted. The Company is duly authorized to
conduct business and is in good standing in each jurisdiction where such
authorization is required to conduct the Business as presently conducted.

4.9No Violation by the Company

Except as set out in Schedule 4.9, none of the sale of the Membership Interests,
the execution and delivery by the Company of this Agreement and the consummation
of the transactions herein provided for will result in: (a) the breach or
violation of any of the provisions of, or constitute a default under, or
conflict with or cause the acceleration of, any obligation of the Company under:
(i) the constating documents or organizational documents of the Company,
including the Operating Agreement, or by-laws or resolutions of the membership
representatives (or any committee thereof) or members of the Company or
comparable documents of the Company; (ii) any judgment, decree, order or award
of any Governmental Body or arbitrator



24

 



having jurisdiction over the Company; (iii) any Contract or Permit held by the
Company or by which it is bound; or (iv) any applicable Laws; or (b) the
creation or imposition of any Encumbrance on the Membership Interests or any of
the assets of the Company. Without limiting the generality of the foregoing,
other than as disclosed in Schedule 4.9, no Contracts to which the Company is a
party or by which it is bound may be modified or terminated, or by their terms
require the approval of, making a filing with, or giving notice to, any third
party in connection with the entering into of this Agreement or the consummation
of the transactions contemplated hereby.

4.10No Options

No Person (other than Purchaser hereunder and the lenders under the Financing
Documents) has any agreement or option or any right or privilege (whether by
Law, pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase, subscription, allotment or issuance of any membership interests or
other equity interests or securities of the Company.

4.11No Subsidiaries

The Company does not own and does not have any agreements of any nature to
acquire, directly or indirectly, any shares in the capital of or other equity or
proprietary interests in any Person and the Company does not have any agreements
to acquire or lease any other business operations.

4.12Business of the Company

The only business operation carried on by the Company is the Business and
businesses associated therewith or ancillary thereto.

4.13Title to Personal and Other Property

The property and assets of the Company (other than the Owned Property, the
Leased Real Property and the Leased Mining Claims, which are addressed in
separate provisions of this Agreement) are owned solely by the Company with good
and valid title thereto, free and clear of all Encumbrances other than Permitted
Encumbrances. The property and assets of the Company include all of the
buildings, machinery, equipment and other tangible assets necessary to conduct
the Business as presently conducted. The Company does not have legal title to or
hold as custodian any shares or other securities for the benefit of a third
party.

4.14Description of Owned Real Property and Leased Real Property

Schedule 4.14 describes all the real property, other than Water Rights and
unpatented mining claims and mill sites, owned (the "Owned Real Property") and
all the real property, other than Water Rights, leased (the "Leased Real
Property") by the Company and, in the case of Owned Real Property, all
indebtedness secured against it, and, in the case of Leased Real Property, all
indebtedness secured against the Company's leasehold interest in it.



25

 



4.15Owned Property

The Company does not own and has not agreed to acquire any real property or
interest in real property other than the Owned Property. Except as may be set
out in Schedule 4.14, the Company has the exclusive right to possess, use and
occupy, and has good and marketable title in fee simple to, all the Owned Real
Property, free and clear of all Encumbrances other than Permitted Encumbrances.
Except as set forth on Schedule 4.15, all buildings, structures, improvements
and appurtenances situated on or relating to the Owned Property and currently
used by the Company, and the equipment of the Company, are in operating
condition and in a state of good maintenance and repair, ordinary wear and tear
excepted, and are adequate and suitable for the current operation of the
Business. To such Seller's knowledge, the Company has adequate rights of ingress
and egress to the Owned Property for the operation of the Business. None of such
property (or any equipment therein), nor the operation or maintenance thereof,
violates any restrictive covenant or any provision of any Law, or encroaches on
any property owned by others. Except as set forth in the Title Reports, no party
other than the Company is in possession of any of the Owned Real Property or any
portion thereof, and except for the Financing Documents and as set forth in
Schedule 4.15, the Company is not a party to any agreements, written or oral,
granting to any party or parties the right of use or occupancy of the Owned Real
Property or any portion thereof.

4.16Leased Real Property

The Company is not a party to any lease or agreement in the nature of a lease in
respect of any real property, whether as lessor or lessee, other than the leases
(as amended from time to time, the "Leases") described in Schedule 4.14 relating
to the Leased Real Property. Such Seller has provided Purchaser with true and
complete copies of each of the Leases. Except as may be set out in Schedule
4.14, the Company occupies the Leased Real Property and has the exclusive right
to occupy and use all of the Leased Real Property. Each of the Leases is in good
standing and in full force and effect, and neither the Company nor, to such
Seller's knowledge, any other party thereto is in breach of any covenants,
conditions or obligations contained therein. Except as set forth on Schedule
4.15, all buildings, structures, improvements and appurtenances forming part of
the Leased Real Property and currently used by the Company are in good operating
condition and in a state of good maintenance and repair, ordinary wear and tear
excepted, and are adequate and suitable for the purposes for which they are
currently being used. To such Seller's knowledge, the Company has adequate
rights of ingress and egress to the Leased Real Property for the operation of
the Business. None of the Leased Real Property (or any equipment therein), nor
the operation or maintenance thereof, violates any restrictive covenant or any
provision of any Law, or encroaches on any property owned by others. There are
no parties other than the Company in possession of any of the Leased Real
Property or any portion thereof, and except as set forth on Schedule 4.15, there
are no agreements (other than the Financing Documents and the Leases
themselves), written or oral, granting to any party or parties (other than the
Company) the right of use or occupancy of the Leased Real Property or any
portion thereof.



26

 



4.17Accounts Receivable and Accounts Payable

(a)                All accounts receivable, book debts and other debts due or
accruing to the Company are bona fide and good and, subject to an allowance for
doubtful accounts that have been reflected on the books of the Company in
accordance with GAAP on a basis consistent with prior periods, collectible
without set-off or counterclaim.

(b)               The Company has satisfied, paid and discharged all of its
accounts payable and other current liabilities in a timely manner in accordance
with their respective terms of payment, except (i) for current accounts payable
that are not yet delinquent and are properly accounted for in the Financial
Statements, and (ii) accounts payable that are the subject of any bona fide
dispute. Any and all such bona fide disputes that are currently unresolved are
described on Schedule 4.17(b).

4.18Intellectual Property

The Company owns or has the right to use pursuant to license, sublicense,
agreement or otherwise all material items of Intellectual Property required in
the operation of the Business, (b) no third party has asserted in writing
against such Seller, the Company or any of their respective Affiliates a claim
that the Company is infringing on the Intellectual Property of such third party
and (c) to the knowledge of such Seller, no third party is infringing on the
Intellectual Property owned by the Company.

4.19Insurance

The Company's insurance policies described in Schedule 4.19 will be continued in
full force and effect to and including the Time of Closing. Schedule 4.19 sets
out all insurance policies maintained by or on behalf of the Company or such
Seller on, or covering, the property and assets or personnel of the Company as
of the date hereof (specifying insurer, amount of coverage, type of insurance,
policy numbers and any pending claims thereunder) and complete and accurate
copies of the most recent inspection reports, if any, received from insurance
underwriters or others as to the condition of the property and assets of the
Company. The Company is not in default with respect to any of the provisions
contained in any such insurance policy and has not failed to give any notice or
present any claim under any such insurance policy in a due and timely fashion.
All such insurance policies: (i) are valid and enforceable in accordance with
their terms; (ii) to the knowledge of such Seller, are provided by carriers who
are financially solvent; and (iii) have not been subject to any lapse in
coverage. There are no claims related to the Business pending under any such
insurance policies, and to the knowledge of such Seller, there is no condition,
situation or circumstance that could give rise to a claim under any of such
insurance policies. Such Seller has provided to Purchaser an insurance
certificate describing each insurance policy referred to in Schedule 4.19.

4.20No Expropriation

No property or asset of the Company has been taken or expropriated by any
Governmental Body, nor has any notice or proceeding in respect thereof been
given or commenced, nor is such Seller aware of any intent or proposal to give
any such notice or commence any such proceeding.



27

 



4.21Agreements and Commitments

(a)                Except for the Contracts described on Schedules 4.14, 4.16,
4.19, 4.21, 4.22, 4.23, 4.31 and 4.35, the Company is not a party to or bound by
any material Contract and, without limiting the foregoing, any Contracts of the
following types are deemed "material" for purposes of this Section 4.21:

                                                     (i)            any
collective bargaining agreement or other Contract with any labour union;

                                                   (ii)            any purchase
order or Contract for the supply of materials, supplies, equipment or services
involving more than $25,000 in respect of any one such Contract or the aggregate
of all such Contracts with any particular supplier;

                                                 (iii)            any continuing
Contract that involves the sale or delivery of materials, supplies, equipment or
services by the Company at a price that could reasonably be regarded as below
the prevailing market rate or at a price that could reasonably be expected to
result in a loss to the Company;

                                                 (iv)            any employment
or consulting Contract or any other Contract with any officer, employee or
consultant other than Contracts of indeterminate term terminable by the Company
without cause or reasonable notice;

                                                   (v)            any profit
sharing, bonus, stock option, pension, retirement, disability, stock purchase,
medical, dental, hospitalization, insurance or similar plan or agreement
providing benefits to any current or former manager, officer, employee or
consultant;

                                                 (vi)            any trust
indenture, hypothecation, mortgage, promissory note or other instrument
representing a principal amount of indebtedness in excess of $25,000, loan
agreement, guarantee or other Contract for the borrowing of money or a leasing
transaction of the type required to be capitalized in accordance with GAAP;

                                               (vii)            any commitment
to make charitable contributions;

                                             (viii)            any Contract for
capital expenditures in excess of $25,000 in the aggregate;

                                                 (ix)            any Contract
for the sale of any assets;

                                                   (x)            any Contract
pursuant to which the Company is a lessor of any machinery, equipment, motor
vehicles, office furniture, fixtures or other personal property;



28

 



                                                 (xi)            any
confidentiality, secrecy, non-disclosure or non-competition Contract or similar
Contract (whether the Company is a beneficiary or obligor thereunder);

                                               (xii)            any licence,
franchise or other agreement that relates in whole or in part to Intellectual
Property;

                                             (xiii)            any Contract that
expires or may expire more than one year after the date of this Agreement;

                                             (xiv)            any power of
attorney relating to the Business in favour of any Person;

                                               (xv)            any agreement of
guarantee, support, indemnification, assumption or endorsement of, or any other
similar commitment with respect to, the obligations, liabilities (whether
accrued, absolute, contingent or otherwise) or indebtedness of any other Person,
except for cheques endorsed for collection in the ordinary course of the
Business; or

                                             (xvi)            any Contract
entered into by the Company other than in the ordinary course of the Business.

(b)               The Company has performed all of the material obligations
required to be performed by it and is entitled to all benefits under, and is not
in material default or alleged to be in default in respect of, any Contract to
which it is a party or by which it is bound; all such Contracts are in good
standing and in full force and effect, and, to such Seller's knowledge, no
event, condition or occurrence exists which, after notice or lapse of time or
both, would constitute a default under any of the foregoing. Such Seller has
provided to Purchaser a true and complete copy of each Contract listed or
described in the Schedules listed in the introductory clause to this section,
including all amendments thereto. Without limiting the foregoing, with respect
to the Contract listed on Schedule 4.21, (i) the Company has no outstanding
obligations to the counterparty thereto, and (ii) the Company has not committed,
in writing or otherwise, to proceed with Phase II of the work described therein.

4.22Seller Contracts

Except as set forth in Schedule 4.22, neither such Seller nor its Affiliates are
party to or bound by any Contract with the Company (such contracts, the "Seller
Contracts"). Such Seller has delivered to Purchaser true and complete copies of
each of the Seller Contracts to which it or its Affiliates are party, including
any amendments thereto (or, in the case of oral Seller Contracts, true and
complete written summaries thereof). Except as set forth in Schedule 4.22, as of
the date hereof: (a) each of the Seller Contracts is valid, in full force and
effect, and enforceable in accordance with its terms against such Seller and, to
the knowledge of such Seller, against the parties thereto other than such
Seller, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors' rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity), (b) such Seller has fulfilled when due, or
has taken all action necessary to enable it to fulfill when due, all of its
obligations under each Seller Contract; (c) there has not occurred any breach or
default (without regard to lapse of time, the giving of



29

 



notice, the election of any Person other than a Seller, or any combination
thereof) by a Seller nor, to the knowledge of such Seller, has there occurred
any breach or default (without regard to lapse of time, the giving of notice,
the election of such Seller, or any combination thereof) by any Person other
than a Seller of or under any of the Seller Contracts; and (d) to the knowledge
of such Seller, neither the Company nor any other Person is in arrears in the
performance or satisfaction of its obligations under any of the Seller
Contracts, and no waiver or indulgence has been granted by any of the parties
thereto.

4.23Compliance with Laws

The Company has complied in all material respects with all Laws applicable to
the Business or the Company (excluding Tax Laws, which are the subject of
Section 4.29, and Environmental Laws, which are the subject of Section 4.33). No
event has occurred and no circumstance exists that may constitute or result in
(with or without notice or lapse of time) a material violation of or a failure
to comply with any Laws applicable to the Business or the Company (excluding Tax
Laws, which are the subject of Section 4.29, and Environmental Laws, which are
the subject of Section 4.33), and except as set forth in Schedule 4.23, neither
such Seller nor the Company has received any notice or other communication
(whether oral or written) from any Governmental Body regarding any actual,
alleged, possible or potential violation of, or failure to comply with any such
Laws (excluding Tax Laws, which are the subject of Section 4.29, and
Environmental Laws, which are the subject of Section 4.33).

4.24Financial Statements

(a)                True and complete copies of (i) the unaudited consolidated
balance sheet of the Company as of December 31, 2014 and December 31, 2013, (ii)
the unaudited consolidated statements of income, members' equity and cash flows
of the Company for the fiscal years ended December 31, 2014 and December 31,
2013, (iii) the unaudited consolidated balance sheet of the Company for the
interim period ended April 30, 2015, and (iv) the unaudited consolidated
statements of income, members' equity and cash flows of the Company for the
interim period ended April 30, 2015 (together, the "Financial Statements") have
been provided to Purchaser prior to the date of this Agreement. The Financial
Statements have been prepared in accordance with GAAP, applied on a basis
consistent with prior periods, are complete and accurate in all material
respects and present fairly the assets, liabilities (whether accrued, absolute,
contingent or otherwise) and financial condition of the Company as at their
respective dates and results of operations of the Company for the respective
periods covered by them.

(b)               The Company's systems of internal controls over financial
reporting are designed to provide reasonable assurance (i) that transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP, (ii) that receipts and expenditures are executed in
accordance with the authorization of management, and (iii) that any unauthorized
use, acquisition or disposition of the Company's assets that would materially
affect the Company's financial statements would be detected or prevented in a
timely manner. There were no significant deficiencies or material weaknesses in
the Company's internal controls as of and for the fiscal year ended December 31,
2014 (nor has any such deficiency or weakness nor any fact, circumstance or
change reasonably likely to result in any such deficiency or weakness been
identified since such date).



30

 



4.25Absence of Liabilities

The Company has no liabilities, liquidated or contingent, that are not reflected
on the Financial Statements, other than liabilities incurred after December 31,
2014 in the ordinary course of business consistent with past practice of the
same type as liabilities reflected in the Financial Statements.

4.26Books and Records

The Books and Records of the Company, in all material respects, fairly and
correctly set out and disclose in accordance with GAAP the financial position of
the Company as at the date hereof and all financial transactions of the Company
have been accurately recorded in such Books and Records. The limited liability
company records and minute books of the Company are accurate and complete in all
material respects.

4.27Absence of Changes

Since December 31, 2014, the Company has carried on the Business and conducted
its operations and affairs only in the ordinary course consistent with past
practice and except as disclosed in Schedule 4.27 there has not been any:

(a)material adverse change in the condition (financial or otherwise), assets,
liabilities, operations, earnings or Business of the Company;

(b)damage, destruction or loss (whether or not covered by insurance) affecting
the property or assets of the Company;

(c)obligation or liability (whether absolute, accrued, contingent or otherwise,
and whether due or to become due) incurred by the Company, other than those
incurred in the ordinary course of the Business and consistent with past
practice;

(d)payment, discharge or satisfaction of any Encumbrance, liability or
obligation of the Company (whether absolute, accrued, contingent or otherwise,
and whether due or to become due) other than payment of accounts payable and Tax
liabilities incurred in the ordinary course of the Business consistent with past
practice;

(e)labour trouble, strikes, work slow-downs or stoppages adversely affecting the
Company;

(f)licence, sale, assignment, transfer, disposition, pledge, mortgage or
granting of a security interest or other Encumbrance on or over any property or
assets of the Company;

(g)entry into, termination of, or receipt of notice of termination of any
licence, joint venture, credit or similar agreement;



31

 



(h)cancellation of debts or claims owing to, or amendment, termination or waiver
of rights of value to, the Company in amounts exceeding $10,000 in each instance
or $50,000 in the aggregate;

(i)increase in compensation or bonus payable to any officer, manager, consultant
or agent of the Company, or the execution of any employment, severance or
similar Contract with any officer or the making of any loan to, or engagement in
any transaction with, any officer or member representative of the Company;

(j)capital expenditures or commitments of the Company in excess of $50,000 in
the aggregate;

(k)forward sales commitments other than in the ordinary course of the Business;

(l)change in the accounting or Tax practices followed by the Company;

(m)change in the Company's depreciation or amortization policies or rates;

(n)change in the credit terms offered to suppliers to the Company; or

(o)issuance or sale by the Company, or any Contract entered into by the Company,
for the issuance or sale by the Company, of any membership interests of or
securities convertible into or exercisable for membership interests of the
Company.

4.28Non-Arm's Length Transactions

Since December 31, 2014, the Company has not made any payment or loan to or
borrowed any monies from, and the Company has not been otherwise indebted to,
any officer, director, manager, employee, member or any other Person not dealing
at arm's length with the Company, except for usual employee reimbursements and
compensation paid in the ordinary course of the Business. Except as disclosed in
Schedule 4.28, the Company is not on the date hereof a party to, and has not,
since December 31, 2014, entered into, any Contract with any officer, director,
manager, member, shareholder or any other Person not dealing at arm's length
with the Company. No officer, member representative or member of the Company
(including such Seller) and no entity which is an Affiliate of one or more of
the foregoing:

(a)owns, directly or indirectly, in whole or in part, any property that the
Company uses in the Business; or

(b)has any cause of action or other claim whatsoever against, or owes any amount
to, the Company, except for claims in the ordinary course of business, such as
for reimbursements of ordinary business expenses.

4.29Tax Matters

Except as described in Schedule 4.29:



32

 



(a)The Company has filed all Tax Returns that are required to be filed by it,
and all such Tax Returns are true, correct and complete;

(b)No jurisdiction or authority in or with which the Company does not file a Tax
Return has alleged in writing or, to the knowledge of such Seller, other than in
writing, that it is required to file a Tax Return in that jurisdiction or with
that authority.

(c)The Company has paid all Taxes due from it, has collected all amounts
required to be collected by it on account of Taxes, and has deducted or withheld
all Taxes required to have been deducted or withheld by it from payments to
employees, members and third parties (and the Company paid the amounts
collected, deducted or withheld to the applicable Tax Authorities as required by
Law);

(d)There are no examinations, audits, claims, assessments, levies, or
administrative or judicial proceedings currently ongoing (or, to the knowledge
of such Seller, pending or proposed in writing) with respect to Taxes due from
the Company;

(e)No waivers or extensions of statutes of limitations have been given or
requested in writing with respect to any material Taxes due from the Company;

(f)There are no Encumbrances on any of the assets of the Company that arose in
connection with any failure (or alleged failure) to pay any Tax;

(g)The Company is not a party to, bound by and has no obligation under any Tax
allocation, Tax sharing, Tax indemnity or similar agreement, arrangement or
understanding; and

(h)The Company is, and has been since its formation, treated either as a
partnership or disregarded as an entity separate from its owners for U.S.
federal income tax purposes.

4.30Litigation

Except as described in Schedule 4.30, there are no actions, suits (whether or
not purportedly on behalf of the Company), appeals, claims, applications,
orders, investigations, proceedings, grievances, arbitration or alternative
dispute resolution processes (collectively, "Proceedings") in progress or
pending or, to the knowledge of such Seller, threatened by, against or affecting
the Company, its property, the Membership Interests or assets or the Business,
before any Governmental Body, arbitrator, arbitration board or mediator. Such
Seller has delivered to Purchaser complete and accurate copies of all pleadings,
correspondence and other documents relating to the Proceedings described in
Schedule 4.30. Neither such Seller nor the Company is subject to any judgment,
order or decree affecting the Company, any of the Company's property, membership
interests or assets or the Business.



33

 



4.31Bank Accounts and Attorneys

Schedule 4.31 sets forth a complete and accurate list showing the name of each
bank, trust company or similar institution in which the Company has accounts or
safe deposit boxes, the number or designation of each such account and safety
deposit box and the names of all Persons authorized to draw thereon or to have
access thereto and showing the name of each Person holding a general or special
power of attorney from the Company and a summary of the terms thereof.

4.32Officers and Member Representatives

Schedule 4.32 sets forth the names and titles of all the managers, officers and
member representatives of the Company.

4.33Environmental

(a)                Except as described in Schedule 4.33(a), the Company, the
Owned Property, the Leased Real Property, the Leased Mining Claims, all of the
Company's operations thereon and, to the knowledge of such Seller, all other
operations thereon, have been and are in material compliance with all
Environmental Laws, and neither such Seller nor the Company has re-disturbed the
existing heap leach pad described in Schedule 4.33(a); provided, however, that
this Section 4.33(a) does not apply to any matter specifically covered by the
remainder of Sections 4.33(b) through 4.33(p);

(b)               The Company has not used or permitted to be used, except in
compliance with all Environmental Laws, any of the Owned Property, the Leased
Mining Claims, the Leased Real Property or the Former Property to Release,
generate, manufacture, process, distribute, use, treat, store, transport or
handle any Hazardous Substance;

(c)                Schedule 4.33(c) lists all Former Property;

(d)               To the knowledge of such Seller, no underground storage tanks
are located on the Owned Property, the Leased Real Property or the Leased Mining
Claims, and prior to the period when the Company owned, leased or occupied any
Former Property, no underground storage tanks were located on the Former
Property;

(e)                Except as described in Schedule 4.33(e), neither the Company
nor, in respect of the Business, the Owned Property, the Leased Mining Claims,
the Leased Real Property or the Former Property, such Seller has ever received
any notice of or been prosecuted for any actual or alleged non-compliance with
any Environmental Laws. Neither the Company nor, in respect of the Business, the
Owned Property, the Leased Mining Claims, the Leased Real Property and the
Former Property, such Seller has settled any allegation of non-compliance prior
to prosecution. Except as set forth in the Project's Plan of Operations and
Reclamation Permits 0343, 0361 and 0362, the Water Pollution Control Permit and
the Air Permits, there are no pending Proceedings, notices or directions
relating to environmental matters or the protection of human health or safety
requiring, or notifying such Seller or the Company that it is or may be
responsible for, any investigation, containment, clean-up, rehabilitation,
reclamation, remediation or other corrective action or any work, repairs,
construction or capital expenditures to be made under Environmental



34

 



Laws with respect to the Business or the Owned Property, the Leased Mining
Claims, the Leased Real Property or any Former Property. Neither the Company
nor, in respect of the Business, the Owned Property, the Leased Mining Claims,
the Leased Real Property and the Former Property, such Seller has received any
written third-party complaint or claim with respect to Hazardous Substances,
environmental contamination, protection of the environment or protection of
human health or safety;

(f)                Except as described in Schedule 4.33(f), neither such Seller
nor the Company has caused or permitted, and to such Seller's knowledge there
has not occurred, any Release of any Hazardous Substance on, in, around, from or
in connection with any of the Owned Property, the Leased Mining Claims, the
Leased Real Property or the Former Property or any such Release on or from a
facility owned or operated by any third party but with respect to which the
Company is or may reasonably be alleged to have liability, except in compliance
with Environmental Laws;

(g)               Except as described in Schedule 4.33(g), all Hazardous
Substances and other wastes, materials and substances used in whole or in part
or in connection with or resulting from the Business have been disposed of,
treated and stored: (i) where such disposal, treatment or storage was conducted
by the Company, in compliance with all Environmental Laws; and (ii) where such
disposal, treatment or storage was conducted by any other Person, to the
knowledge of such Seller, in compliance with all Environmental Laws;

(h)               Such Seller has delivered to Purchaser true and complete
copies of all environmental reports, audits, evaluations, assessments, studies
or tests relating to the Company, the Business, the Owned Property, the Leased
Mining Claims, the Leased Real Property, the Former Property and their use that
are, or with reasonable efforts could be brought under, the possession or
control of such Seller;

(i)                 Except as described in Schedule 4.33(i), to the knowledge of
Sellers, there are no pending or proposed changes to Environmental Laws that
would render illegal or materially restrict the current or planned operations of
the Company as contemplated by the Technical Report or the use of the Owned
Property, the Leased Mining Claims or the Leased Real Property;

(j)                 Neither such Seller nor the Company has received any notice
from any Governmental Body with respect to any environmental liabilities under
Environmental Laws or other obligations, including cleanup orders, consent
decrees or otherwise relating to the historic mining activities at the Project,
nor are any Proceedings pending or, to the knowledge of such Seller, threatened
with respect to such environmental liabilities or other obligations;

(k)               The Native American Monitoring Services Agreement dated July
28, 2014 and the Memorandum of Agreement with the U.S. Forest Service dated
March 31, 2014 are the only agreements between the Company, and a Governmental
Body, or Native American tribe that set forth any obligations of the Company to
any tribe or to a Governmental Body relating to tribal communities or relating
to historic properties and contributing elements within the Project area;



35

 



(l)                 Other than the archeological sites identified in the
archaeological surveys described in Schedule 4.33(l), to the knowledge of such
Seller, there are no other cultural, archeological or historical sites within
the Project area.

(m)             To the knowledge of such Seller, all groundwater exceedances
identified in any monitoring well relating to the Project are naturally
occurring (i.e., exceedances of arsenic, manganese, total nitrogen, and, on one
occasion, cadmium);

(n)               Neither such Seller nor the Company has any information or
knowledge of any additional information that would contradict, challenge or
undermine the accuracy of SRK Consulting's analysis and conclusions in its Waste
Rock and Ore Characterization Report for the Project dated January 2014
particularly with respect to the presence of acid generating rock within the
Project area;

(o)               All required treatment fieldwork has been completed pursuant
to the Treatment Plan dated December 2013 (the "Treatment Plan") approved by
U.S. Forest Service and the State Historic Preservation Office to the
satisfaction of U.S. Forest Service and the State Historic Preservation Office,
as applicable, for the Project and no other field work is necessary under the
Treatment Plan for either historic properties or cultural resources; and

(p)               To the knowledge of such Seller, there are no perennial waters
within the Project area, except as provided for in the Existing Permits.

4.34Employee Plans

The Company sponsors no Employee Plans and has no liability by virtue of being
an ERISA Affiliate of any Person..

4.35Employment Agreements, Collective Agreements

Other than as set out in Schedule 4.35, the Company has not entered into any
employment or consulting Contract or other Contract with any officer, employee
or consultant. The Company has not made any Contract with any labour union or
employee association nor made commitments to or conducted negotiations with any
labour union or employee association with respect to any future agreements and
such Seller is not aware of any current attempts to organize or establish any
labour union or employee association with respect to any Employees nor is there
any certification of any such union with regard to a bargaining unit. The
Company has not experienced any work slowdowns, stoppages or strikes (legal or
otherwise) in the past five years.

4.36Employees and Employment Legislation

(a)                The Company has no employees. Schedule 4.36(a) contains a
complete and accurate list of the names of all individuals who are individuals
engaged on contract to provide employment services or as independent contractors
or other agents or representatives of the Company as of the date of this
Agreement.



36

 



(b)               Schedule 4.36(b) is a list of those officers of the Company
who, by agreement between Sellers and Purchaser, will not be continuing in any
office with the Company following the Closing Date.

(c)                Schedule 4.36(c) sets out all amounts that may be required to
be paid by the Company to any officer or agent of the Company as a result of or
in connection with the purchase and sale of the Membership Interests pursuant to
this Agreement (the "Change of Control Payments").

(d)               All Persons who have performed services for the Company and
have been classified as independent contractors have satisfied the requirements
of applicable Law to be so classified and the Company has accurately reported
their compensation on IRS Form 1099 or other applicable tax forms for
independent contractors when required to do so.

4.37Indebtedness and Security

(a)                The Company does not have outstanding any bonds, debentures,
trust indentures, mortgages, notes, loan agreements or other indebtedness for
borrowed money, other than the overdraft position in the current accounts of the
Company resulting from conduct of the Business in the ordinary course, and any
Contract for a leasing transaction of a type required to be capitalized in
accordance with GAAP. Except for Permitted Encumbrances and pursuant to the
Financing Documents, no Person has been granted a security interest or other
Encumbrance on any of the assets of the Company.

(b)               Immediately following the Closing, there will not be
outstanding any loan, guarantee, pledge or other forms of financial assistance
given by the Company for the benefit of any other Person.

4.38Technical Disclosure

To the knowledge of such Seller, the Company's technical disclosure with respect
to the Project disclosed in the Technical Report and in the public disclosure
documents of Solitario and Ely Gold was prepared and disclosed in all material
respects in accordance with accepted mining, engineering, geoscience and other
approved industry practices and NI 43-101 as it was in effect on the date of the
filing of the applicable document. The information provided by the Company to
the Qualified Persons (as defined in NI 43-101 as it was in effect on the date
of the filing of the applicable document) in connection with the preparation of
such disclosure was complete and accurate in all material respects at the time
such information was furnished.

4.39Mining Claims

(a)                Schedule 4.39(a) sets forth a true and complete list of all
unpatented mining claims and mill sites owned by the Company (the "Owned Mining
Claims") and unpatented mining claims and mill sites leased or subleased by
Company (the "Leased Mining Claims"). The Company holds good record title to and
a possessory interest in each of the Owned Mining Claims and a valid and
enforceable leasehold or subleasehold interest in each Leased Mining Claim, in
each case free and clear of all Encumbrances except for Permitted Encumbrances.
The Company took, and has taken, all necessary acts under Law to properly
maintain the Owned



37

 



Mining Claims and the Leased Mining Claims during all times when the Company or
any of its Affiliates owned or controlled said claims, and will continue to take
such acts through the Closing Date.

(b)               With respect to each Owned Mining Claim and each Leased Mining
Claim, except as may be specified in the Title Reports or in Schedule 4.39(b):
(i) the Company is in exclusive possession thereof; (ii) to the knowledge of
such Seller, all such claims were located, staked, filed and recorded on
available public domain land in compliance with all applicable Laws; (iii)
assessment work (if applicable) sufficient to satisfy the requirements of
applicable Laws was timely and properly performed on or for the benefit of all
such claims and affidavits evidencing such work were timely recorded, or claim
maintenance fees required to be paid under federal Law in lieu of the
performance of assessment work in order to maintain the claims have been timely
and properly paid and affidavits or other notices evidencing such payments as
required under applicable Laws have been timely and properly filed and recorded;
(iv) there are no material conflicts with mining claims owned by other parties
other than as disclosed in the Title Reports; (v) there are no Proceedings
pending or, to such Seller's knowledge, threatened against or affecting any of
such claims; and (vi) the Company is the sole and exclusive owner or lessee of
such claims, subject only to paramount ownership by the United States of
America, and the rights of third parties to use and occupy the lands within such
claims pursuant to the Multiple Mineral Development Act of 1954, the Surface
Resources and Multiple Use Act of 1955, and the Federal Land Policy and
Management Act of 1976. Nothing herein shall be deemed a representation or
warranty that any unpatented mining claim contains a discovery of valuable
minerals, or that the Company has established or is maintaining pedis possessio
rights with respect to any such claim, or with respect to the validity of the
mill sites.

4.40Water Rights; Easements

(a)                Schedule 4.40 sets forth (i) a true and complete list of all
water rights owned by the Company (the "Water Rights") and (ii) all easements,
rights of way and similar rights owned by the Company, or in respect of which
the Company derives any benefit, that are material to the operation of the
Project (the "Easements");

(b)               Except as would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) the Company
holds good and valid title to all Water Rights, free and clear of all
Encumbrances except for Permitted Encumbrances; (ii) each of the Water Rights is
valid and in good standing in the records of the State Engineer's Office; (iii)
the Water Rights are adequate, assuming that the existing and future sources can
produce the full permitted annual volume and peak flows, for the development and
operation of the Project as contemplated by the Technical Report; and (iv) the
Easements are valid and in full force and effect;

(c)                The Company has acted with reasonable diligence to work
toward placing the Water Rights to beneficial use, and none of the Water Rights
is presently subject to forfeiture or partial forfeiture from any nonuse;



38

 



(d)               Neither such Seller nor the Company has received any written
notices from the Nevada State Engineer or any Governmental Body with respect to
any violations, deficiencies or expired deadlines concerning the Water Rights;

(e)                Except as described in Schedule 4.40, the Company owns, free
and clear of all Encumbrances except for Permitted Encumbrances, two wells and
other related infrastructure associated therewith;

(f)                Except with respect to permit number 77236, the wells and
other diversion structures associated with the Water Rights have been
constructed to the satisfaction of the Nevada State Engineer; and

(g)               With respect to permit number 77236, such Seller has taken and
will take all actions reasonably necessary to timely submit proof of completion
and otherwise protect permit number 77236 from being cancelled.

4.41Permits

(a)                Schedule 4.41 sets out each Permit held by the Company (each
an "Existing Permit"), the applicable permit number and the dates of grant and
of expiry (if any). Section 2.5.2 of the Technical Report sets out additional
Permits required for the Project.

(b)               Except as disclosed in Schedule 4.41, each Existing Permit
held by the Company is validly subsisting and in good standing in all material
respects and the Company is not in default or breach of any such Permit and no
Proceeding is pending or, to the knowledge of such Seller, threatened to revoke
or limit any such Permit, or any Permit application currently outstanding or
undergoing review for the Project, and, to the knowledge of such Seller, there
are no facts or circumstances that may reasonably result in such a revocation or
limitation. To the knowledge of such Seller, there are no grounds, facts or
circumstances that could reasonably be expected to prevent the renewal of any
Existing Permit held by or granted to the Company. Such Seller has provided a
true and complete copy of each Existing Permit held by the Company and all
amendments thereto to Purchaser.

4.42Royalties and Other Rights

(a)                Except as disclosed in Schedule 4.42, no person other than
the Company has any interest in the production or profits to be obtained in the
future from the Project or any royalty or other form of production entitlement
in respect thereof or any right to acquire any such interest.

(b)               Except as disclosed in Schedule 4.42, there are no farm-in or
earn-in rights, back-in rights, rights of first refusal, rights of first offer,
option rights, area of interest rights or similar rights or provisions which
could affect the Project.

4.43Potential for Mining Activities

(a)                All exploration activities in respect of the Project
conducted by or on behalf of the Company and, to the knowledge of such Seller,
all other exploration activities in respect of the Project, have been conducted
in all material respects in accordance with good mining and



39

 



engineering practices and in accordance with all applicable Laws, and all
workers' compensation and health and safety regulations have been complied with
in all material respects by the Company and, to the knowledge of such Seller,
contractors hired by the Company.

(b)               To the knowledge of such Seller, based on current Laws there
are no facts or conditions (including, but not limited to, archeological or
cultural conditions) that could reasonably be expected to preclude or materially
hinder the acquisition of permits to engineer and construct a significant
expansion of the currently permitted heap leach pad (located on private land) to
the south of the Project (on to U.S. Forest Service land).

(c)                Neither such Seller nor the Company has any knowledge of any
information that would contradict, challenge or undermine the accuracy of the
Technical Report's conclusion that no dewatering will be necessary at the
Project and that no pre or post-closure pit lakes will be formed at the Project.

4.44Reclamation and Closure Obligations

Schedule 4.44 sets out all currently existing and outstanding reclamation and
closure obligations relating to the Project for which reclamation bonds have
been required (the "Reclamation Obligations") and the details of all cash
collateral currently securing such obligations (the "Cash Collateral"). The Cash
Collateral is not less than $69,331. Except for the Cash Collateral, neither
Company nor Sellers nor Ely Gold has posted any security or bond or provided any
indemnity of surety with respect the outstanding reclamation obligations
relating to the Project.

4.45Fines

Schedule 4.45 sets out all outstanding fines imposed on the Company by any
Governmental Body, including any fines imposed by the United States Mine Safety
and Health Administration (collectively, the "Fines"). To the knowledge of such
Seller, no other violations or fines on the Company by any Governmental Body are
pending or threatened.

4.46Condition of Business Property

Each asset or piece of tangible property owned or leased by the Company in
connection with the Business (a) is in good repair and good operating condition,
ordinary wear and tear excepted, (b) is suitable for immediate use in the
ordinary course of business, (c) is free from apparent defects, and (d) is not
in need of repair or replacement other than as part of routine maintenance in
the ordinary course of business.

4.47No Liquidation, Insolvency, Winding-Up

(a)                No order or decree has been made or petition presented, or
resolution passed for the winding-up or liquidation of the Company and there is
not outstanding:

                                                     (i)            any
appointment of a receiver over the whole or part of the undertaking of assets of
the Company;



40

 



                                                   (ii)            any petition
or order for administration of the Company;

                                                 (iii)            any voluntary
arrangement between the Company and any of its creditors;

                                                 (iv)            any distress or
execution or other process levied in respect of the Company that has not been
discharged; and

                                                   (v)            any
unfulfilled or unsatisfied judgment or court order against the Company.

(b)               There are no circumstances that would entitle any Person to
present a petition for the winding-up or administration of the Company or to
appoint a receiver over the whole or any part of the undertaking or assets of
the Company.

(c)                The Company is able to pay its debts within the meaning of
applicable Law.

(d)               The Company has not had its operations suspended or
terminated.

4.48Money Laundering

The operations of the Company have been conducted in compliance in all material
respects with financial record-keeping and reporting requirements of applicable
Laws relating to money laundering, and the Company has instituted and maintains
policies and procedures designed to ensure continued compliance with such Laws.

4.49Corrupt Practices

None of such Seller or any of its Affiliates, officers, directors, employees,
advisors or agents or, to the knowledge of such Seller, the Company or any of
its managers, officers, member representatives, advisors or agents, has made any
payment, directly or indirectly, on behalf of or to the benefit of such Seller
or the Company, in violation of any applicable Laws prohibiting the payment of
undisclosed commissions or bonuses or the making of bribe or incentive payments
or other arrangements of a similar nature, including the Corruption of Foreign
Public Officials Act (Canada) and the Foreign Corrupt Practices Act (U.S.), and
the Company, through its managing member Solitario, has instituted and maintains
policies and procedures designed to ensure continued compliance with such Laws.

4.50Finder's Fees; Brokers

Except for fees and expenses payable to Maxit Capital LP (all of which shall be
paid by Sellers), there are no claims (or any basis for any claims) for finder's
fees or financial advisory fees in connection with this Agreement or the
transactions contemplated by this Agreement resulting from any action taken by
such Seller or the Company or on its behalf.

4.51Full Disclosure; Absence of Change

Neither this Agreement nor any document to be delivered pursuant hereto by such
Seller or the Company nor any certificate, report, statement or other document
furnished by or on



41

 



behalf of such Seller or the Company in connection with the negotiation of this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading. There has been no event,
transaction, information or continuation of a trend that has come to the
attention of such Seller or the Company since December 31, 2014 that has not
been disclosed to Purchaser in writing (in this Agreement or otherwise) which
could reasonably be expected to have a Material Adverse Effect. Purchaser
acknowledges that except as set forth in this Article 4, Sellers, each of their
Affiliates, and its and their officers, members, managers, shareholders, agents,
and representatives have made no other express or implied representations or
warranties of any kind, whether written or oral, regarding the Company, the
Project, or the Business.

Article 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers as follows and acknowledges and
confirms that Sellers are relying on such representations and warranties in
connection with the sale by Sellers of the Membership Interests:

5.1Organization

Purchaser is a limited liability company duly organized and validly existing
under the laws of the State of Nevada and has the power to enter into this
Agreement and to perform its obligations hereunder.

5.2Authorization

This Agreement has been duly authorized, executed and delivered by Purchaser and
is a legal, valid and binding obligation of Purchaser, enforceable against
Purchaser by Sellers in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency and other Laws affecting the enforcement of
rights of creditors generally and except that equitable remedies may be granted
only in the discretion of a court of competent jurisdiction.

5.3No Violation

Neither the execution and delivery by Purchaser of this Agreement nor the
consummation of the transactions herein provided for will result in the breach
or violation of any of the provisions of, or constitute a default under, or
conflict with or cause the acceleration of, any obligation of Purchaser under:
(a) any Contract to which Purchaser is a party or by which it is bound; (b) any
provision of the constating documents of Purchaser; (c) any judgment, decree,
order or award of any Governmental Body or arbitrator having jurisdiction over
Purchaser; or (d) any applicable Law.

5.4Equity Commitment Letter

The Equity Commitment Letter has been duly authorized, executed and delivered by
Purchaser Parent and constitutes the valid and legally binding obligation of
Purchaser Parent,



42

 



enforceable against Purchaser Parent by Sellers in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency and other Laws
affecting the enforcement of rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

5.5Consents and Approvals

Except as set out in Schedule 5.5, there is no requirement for Purchaser to make
any filing with, give any notice to or obtain any Authorization of, any
Governmental Body as a condition to the lawful consummation of the transactions
contemplated by this Agreement.

5.6Litigation

There are no Proceedings in progress or pending, or to Purchaser's knowledge,
threatened, against Purchaser that could prohibit, restrict or seek to enjoin
the transactions contemplated by this Agreement.

5.7Brokers

No broker, agent or other intermediary is entitled to any fee, commission or
other remuneration in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Purchaser.

5.8Securities Matters

(a)                Purchaser is acquiring the Membership Interests for its own
account for investment purposes and not with a view to or for resale in
connection with any distribution or public offering.

(b)               Purchaser is an "accredited investor" within the meaning of
Regulation D promulgated under the Securities Act.

(c)                Purchaser acknowledges and understands that the Membership
Interests have not and will not be registered under the Securities Act or any
state securities Laws inasmuch as they are being acquired from Sellers in a
transaction not involving a public offering and that under the Securities Act or
any state securities Laws and applicable rules and regulations thereunder such
security may be resold without registration under the Securities Act only in
certain limited circumstances. Purchaser acknowledges and understands that no
public market now exists for the Membership Interests and that it is unlikely
that a public market will ever exist for the Membership Interests.

(d)               Purchaser is able to bear the economic risk of holding the
Membership Interests for an indefinite period (including total loss of its
investment), and Purchaser has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risk of
its investment. For greater certainty, the Purchaser's knowledge and experience
does not derogate from its reliance on the representations and warranties of
each Seller in Article 4.



43

 



Article 6


COVENANTS

6.1Access to the Company

Sellers shall forthwith make available to Purchaser and its authorized
representatives and, if requested by Purchaser, provide a copy to Purchaser of,
all title documents, Contracts, financial statements, constating documents,
minute books, membership interest registers, policies, plans, reports, licences,
orders, permits, books of account, accounting records, constating documents and
all other documents, information and data relating to the Company and the
Business. Sellers shall cause the Company to afford Purchaser and its authorized
representatives every reasonable opportunity to have free and unrestricted
access to the Business, the Project and the other property, assets, undertaking,
records and documents of the Company. At Purchaser's request, Sellers shall
cause the Company to use Commercially Reasonable Efforts to execute such
consents, authorizations and directions as may be necessary to permit any
inspection of the Business or any of the Company's property and assets or to
enable Purchaser or its authorized representatives to obtain full access to all
files and records relating to the Business or any of the Company's property or
assets maintained by a Governmental Body. At Purchaser's request, Sellers shall
co-operate with Purchaser in arranging any such meetings as Purchaser may
reasonably request with suppliers, distributors or others who have or have had a
business relationship with the Company and auditors, accountants, solicitors or
any other Persons engaged or previously engaged to provide services to the
Company. In particular, without limitation, Sellers shall permit Purchaser's
representatives or consultants to conduct all such interviews, testing,
investigations, inspections, audits and assessments in respect of environmental
and occupational health and safety matters with respect to such locations of the
Business as Purchaser may require, in its sole discretion, to satisfy itself in
respect of such matters, and Sellers shall co-operate in all respects therewith,
including obtaining any reasonably required or desirable consent or approval of
any landlord. The exercise of any rights of inspection by or on behalf of
Purchaser under this Section 6.1 shall be carried out in such manner as not to
interfere unduly with the normal operations of the Company, and in accordance
with applicable Laws and applicable health and safety rules, regulations and
procedures.

6.2Delivery of Payout Statement

At least two Business Days prior to the Closing Date, Sellers shall deliver the
Payout Statement to Purchaser.

6.3Confidentiality

(a)                From the date hereof until the second anniversary of the
Closing Date, Sellers shall not disclose to anyone other than (i) Purchaser,
(ii) the lenders under the Financing Documents, (iii) counterparties to any
Material Contracts who have a contractual right to review Confidential
Information, (iv) Persons from whom Ely Approvals or Solitario Approvals must be
obtained, (v) its accountants and solicitors, and (vi) individuals owing a duty
of confidentiality to Sellers, any Confidential Information relating to the
Company or the Business unless required to do so by applicable Law or regulatory
authority or stock exchange having jurisdiction over Sellers. The parties
acknowledge that both Solitario and Ely Gold will be required to file a copy



44

 



of this Agreement with the applicable securities regulators, and that, as a
result, the terms and conditions of this Agreement will be available to the
public.

(b)               If for any reason the transactions contemplated herein are not
completed, then for a period of two years from the date hereof, none of the
parties shall disclose to any third party any Confidential Information relating
to the Company or Sellers (in the case of disclosures by Purchaser) or Purchaser
(in the case of disclosures by Sellers), except to their respective boards of
directors or equivalent, senior management, or legal, accounting, financial or
other professional advisors, any financial institution contacted by it with
respect to any financing required in connection with such transaction and
counsel to such institution, or as may be required by any applicable Law or any
regulatory authority or stock exchange having jurisdiction, including with
respect to any shareholder approval required to be obtained by Ely Gold or
Solitario, and then only after the party whose information is to be disclosed
shall have been given an opportunity, if so advised, to seek a protective order.

(c)                As used herein, "Confidential Information" means all
information pertaining to the Company, the Business, the Project or to a party
except for information that:

                                                     (i)            is or
becomes generally available to the public, other than as a result of disclosure
in violation of this Agreement;

                                                   (ii)            was developed
by the party owing a duty of confidentiality hereunder (a "recipient")
independent of any disclosure by a party to whom such duty is owed (a
"beneficiary") or was available to the recipient on a non-confidential basis
prior to its disclosure to the recipient by or on behalf of the beneficiary; or

                                                 (iii)            becomes
available to the recipient on a non-confidential basis from a source other than
a beneficiary, provided that the recipient shall have made reasonable inquiry to
satisfy itself that the source was not, when it disclosed the information to the
recipient, prohibited from so doing by a confidentiality obligation owed to a
beneficiary, whether contractual, fiduciary or otherwise.

6.4Conduct of Business Prior to Closing

Without in any way limiting any other obligations of Sellers hereunder, during
the period from the date hereof to the Time of Closing, Sellers shall:

(a)ensure that the Company shall:

                                                     (i)            conduct the
Business and the operations and affairs of the Company only in the ordinary
course consistent with past practice. The Company shall not, without the prior
written consent of Purchaser, enter into any transaction or refrain from doing
any action which, if effected before the date of this Agreement, would
constitute a breach of any representation, warranty, covenant or other
obligation hereunder of Sellers or the Company. Sellers shall not enter into any
material supply arrangements



45

 



relating to the Company or make any material decisions or enter into any
material Contracts with respect to the Company without the consent of Purchaser,
which consent shall not be unreasonably withheld or delayed;

                                                   (ii)            continue to
maintain in full force and effect all policies of insurance or renewals thereof
now in effect and shall give all notices and present all claims under all
policies of insurance in a due and timely fashion;

                                                 (iii)            use all
Commercially Reasonable Efforts to preserve intact the Business and the property
and assets of the Company and to carry on the Business and the affairs of the
Company as currently conducted, and to promote and preserve for Purchaser the
goodwill of consultants and others having business relations with the Company;

                                                 (iv)            pay and
discharge the liabilities of the Company in the ordinary course in accordance
and consistent with the previous practice of the Company, except those contested
in good faith by the Company;

                                                   (v)            not enter into
capital spending commitments in excess of $25,000 in the aggregate absent
Purchaser's prior written consent;

                                                 (vi)            not hire any
employees or increase the compensation level of any officer or manager except in
consultation with Purchaser;

                                               (vii)            not declare or
make any distribution or return of capital to its members;

                                             (viii)            not enter into
any contract or agreement with any Person not dealing at arm's length with the
Company; and

                                                 (ix)            not establish
any new Employee Plan;

(b)take or cause to be taken all necessary action, steps and proceedings to
approve or authorize, validly and effectively, the execution and delivery of
this Agreement and documents contemplated hereby and to complete the transfer of
the Membership Interests to Purchaser and to cause all necessary meetings of
directors, managers, members and shareholders of Sellers and the Company, as
applicable, to be held for such purpose;

(c)use all Commercially Reasonable Efforts to prevent permit number 77236 from
lapsing, being revoked or becoming void; and

(d)use all Commercially Reasonable Efforts to satisfy the conditions contained
in Article 3.

6.5Books and Records

On or before the Closing Date, each of Solitario, with respect to Solitario, and
DHI US, with respect to DHI US and Ely Gold, shall (a) extract all data and
information relating



46

 



to the Company, the Business or the Project, including any Books and Records,
from their respective servers, (b) deliver to Purchaser a hard drive containing
all such extracted data and information, and (c) instruct the Company's and
their respective external consultants to deliver copies of all data and
information relating to the Project in possession of such consultants, whether
in hard copy or electronic format, to Purchaser. For a period of 12 months
following the Closing Date, each Seller shall, in a timely manner without undue
delay, deliver to Purchaser, upon written request from Purchaser and at
Purchaser's expense, all such data and information in its possession or in the
possession of its external consultants in respect of the Company, the Business
and the Project as Purchaser may reasonably request, and such documentation and
information which may come into its possession or in the possession of its
external consultants. Notwithstanding the foregoing, each Seller may retain
copies of any or all of the foregoing information, including the Books and
Records.

6.6Related Party Agreements

Prior to or concurrently with the Closing, each Seller shall, and shall cause
its Affiliates to, terminate all Contracts between it or any of its Affiliates,
on the one hand, and the Company, on the other hand, existing prior to the
Closing, except for any such Contracts that by their terms will cease to include
any Seller or its Affiliates as parties upon consummation of the Transactions,
which shall remain in effect after the Closing Date. In connection with the
foregoing, each Seller shall, and shall cause its Affiliates to, as applicable,
release Company from any and all obligations under such terminated Contracts and
such Contracts shall be terminated without the Company being subject to any
penalty or liability of any kind.

6.7Intercompany Payables and Intercompany Receivables

Prior to the Closing, each Seller shall (and shall cause its Affiliates, if
applicable, to) cancel and extinguish any and all payables owed by the Company
to any Seller or any Affiliate of a Seller (other than the Company) and all
receivables owed to the Company by Sellers or any Affiliate of Sellers (other
than the Company), in each case as determined in accordance with GAAP and other
than any payables or receivables, as applicable, accrued in the ordinary course
of business.

6.8Taxes

(a)                Purchaser and each Seller agrees to treat the sale of the
Membership Interests by Sellers for U.S. federal income tax purposes (and
applicable state and local income Tax purposes) as a sale of the Membership
Interests by Sellers and a purchase of all of the assets of the Company by
Purchaser (as described in Situation 2 of Revenue Ruling 99-6, 1999-1 C.B. 432).
Consistent with the treatment provided by Revenue Ruling 99-6, Sellers shall not
file IRS Form 8594 with respect to such sale.

(b)               The parties acknowledge and agree that the transactions
contemplated under this Agreement will cause a termination of the Company as a
partnership for federal income tax purposes and for purposes of any state or
local income Tax laws that follow the federal treatment. At the request of
Sellers, Purchaser shall cause Tax Returns prepared for filing in accordance
with this Section 6.8(b) to be executed on behalf of the Company.



47

 



(c)                Sellers shall prepare or cause to be prepared all Tax Returns
required by Law in respect of the Company for all taxable periods ending on or
before the Closing Date and not filed prior to the Closing Date in a manner
consistent with past practice and the Operating Agreement as in effect
immediately prior to the date hereof, unless otherwise required by Law and,
prior to filing such returns with the relevant authorities, shall provide a copy
to Purchaser for review and comment at least 30 days prior to the date on which
the Tax Return is to be timely filed. All such Tax Returns so prepared by or for
Sellers shall be complete and accurate. At the request of Sellers, Purchaser
shall cause Tax Returns prepared for filing in accordance with this Section
6.8(c) to be executed on behalf of the Company.

(d)               Purchaser shall prepare or cause to be prepared all Straddle
Period Returns for each Straddle Period of the Company in a manner consistent
with past practice, unless otherwise required by Law. In the case of a Straddle
Period Return that is required to be filed within 30 days of the Closing Date,
Purchaser shall, at least seven days prior to the date such Straddle Period
Return is required to be filed provide a substantially final draft of such
Straddle Period return to Seller for review and comment, provided that, in the
case of a Straddle Period Return that is required to be filed within 10 days of
the Closing Date, Purchaser shall use its commercially reasonable efforts to
afford Sellers a reasonable opportunity to review and comment on such Straddle
Period Return prior to filing such Straddle Period Return. In any other case,
Purchaser shall provide a substantially final draft of the Straddle Period
Return to Sellers for review and comment at least 15 days prior to the date on
which the Straddle Period Return is required to be filed, and shall not
unreasonably refuse to make any changes to the Straddle Period Return requested
by Sellers.

(e)                Purchaser shall and shall cause the Company to co-operate
fully with Sellers including to allow Sellers to have such access to the books,
records or other documentation within the control of any of Purchaser and the
Company, as is deemed reasonably necessary in order to allow Sellers to prepare
the Tax Returns described in Section 6.8(b), or to control or participate in Tax
audits or other controversies in accordance with Section 6.8(h).

(f)                Sellers agree to furnish or cause to be furnished to
Purchaser, upon request, as promptly as practicable, such information and
assistance relating to the Company as is reasonably necessary for the
preparation and filing of all Tax Returns (including Straddle Period Returns),
the making of any election related to Taxes, the preparation for any audit by
any Governmental Body, and the prosecution or defense of any claim, suit or
proceeding relating to any Tax or Tax Return of the Company.

(g)               All excise, sales, use, gross receipts, transfer (including
real property transfer or gains), stamp, documentary, filing, recordation and
other similar taxes, together with any interest, additions or penalties with
respect thereto, resulting directly from the transactions contemplated by this
Agreement, shall be borne by Sellers. Purchaser shall cooperate with Sellers in
preparing and timely filing with the required Governmental Body all Tax Returns
for or with respect to such Taxes.

(h)               Sellers shall control at their own expense any income Tax
audits of the Company or other income Tax controversy involving the Company for
Tax periods ended on or prior to the Closing Date. Purchaser shall not endeavor
to remove Solitario as the tax matters partner of the



48

 



Company for any such period. Sellers shall be entitled to participate at their
own expense in any other Tax audit of the Company or controversy to which the
Company is a party if such audit or controversy could reasonably be expected to
increase Sellers' liability for Taxes under applicable Law or under this
Agreement, and the Company shall not settle any such Tax audit or controversy
without the consent of Sellers, which consent shall not be unreasonably
withheld, conditioned or delayed. To the extent that this Section 6.8(h) is
inconsistent with the provisions of Article 7, the provisions of this Section
6.8(h) shall control.

6.9Parent Guarantee

Ely Gold hereby unconditionally and irrevocably guarantees the due and punctual
performance by DHI US of each and every covenant and obligation of DHI US
arising under this Agreement for the benefit of Purchaser. Ely Gold hereby
agrees that Purchaser shall not have to proceed first against DHI US before
exercising its rights under or in respect of this guarantee against Ely Gold.

6.10Solicitation

In consideration of the benefits of this Agreement to Sellers and in order to
induce Purchaser to enter into this Agreement, each Seller hereby covenants and
agrees with Purchaser that it shall not directly or indirectly, and shall not
suffer or permit its Affiliates directly or indirectly, to, for a period of two
years from the Closing Date, offer employment to, or solicit or have contact
with, for the purposes of soliciting the employment of, any Person who is an
employee of the Company immediately following the Closing and at the time any
contact is made with such Person for the purposes of such solicitation.

6.11Required Approvals

Each party shall cooperate with the other (a) with respect to all filings
required by any applicable Laws, or which a party determines to be reasonably
necessary under applicable Laws in order to consummate the transactions
contemplated hereby, and (b) in obtaining all Authorizations which are required
or which a party determines to be reasonably necessary in order to consummate
the transactions contemplated hereby; provided, however, that Purchaser shall
not be required to dispose of or make any change to its business, expend any
material funds or incur any other burden in order to comply with this Section
6.11.

Article 7
SURVIVAL AND INDEMNIFICATION

7.1Survival of Representations, Warranties and Covenants

All representations, warranties and covenants contained in this Agreement and in
all other agreements, documents and certificates delivered pursuant to or
contemplated by this Agreement (other than the conditions of closing set out in
Article 3) shall survive the Closing as set forth in Section 7.10 and shall not
merge.



49

 



7.2Indemnification by Sellers

Subject to the limitations set out elsewhere in this Article 7, each Seller,
individually and not jointly and severally, shall defend, indemnify and save
harmless Purchaser from and against all Losses suffered or incurred by Purchaser
as a result of or arising directly or indirectly out of or in connection with:

(a)any inaccuracy or breach by such Seller of any representation or warranty of
such Seller contained in this Agreement or in any agreement, certificate or
other document delivered pursuant hereto; and

(b)any breach or non-performance by such Seller of any covenant contained in
this Agreement or in any agreement, certificate or other document delivered
pursuant hereto.

For greater clarity, the parties acknowledge that any representation, warranty
or covenant hereunder concerning Solitario is made solely by Solitario, and any
representation, warranty or covenant hereunder concerning DHI US or Ely Gold is
made solely by DHI US. Solitario shall have no liability under this Article 7 or
otherwise under this Agreement for Claims arising from or related to breaches of
representations, warranties or covenants hereby by DHI US or Ely Gold, and
neither DHI US nor Ely Gold shall have any liability under this Article 7 or
otherwise under this Agreement for Claims arising from or related to breaches of
representations, warranties or covenants hereunder by Solitario.

7.3Indemnification by Purchaser

Subject to the limitations set out elsewhere in this Article 7, Purchaser shall
defend, indemnify and save harmless Sellers from and against all Losses suffered
or incurred by Sellers, or either of them, as a result of or arising directly or
indirectly out of or in connection with:

(a)any inaccuracy or breach by Purchaser of any representation or warranty of
Purchaser contained in this Agreement or in any agreement, certificate or other
document delivered pursuant hereto; and

(b)any breach or non-performance by Purchaser of any covenant contained in this
Agreement or in any agreement, certificate or other document delivered pursuant
hereto.

7.4Tax Indemnity

Notwithstanding any investigations made, or knowledge acquired, by Purchaser
prior to Closing, each Seller, individually and not jointly and severally, shall
defend and indemnify Purchaser and hold it harmless from and against any
liability of the Company for Taxes for all taxable periods (or in the case of
Straddle Periods, the portion thereof) ending on or before the Closing Date. For
the purposes of this Section 7.4, in the case of any Taxes that are imposed on a
periodic basis and are payable for a Straddle Period, the portion of such Tax
related to the portion of such Straddle Period ending on and including the
Closing Date shall (A) in the



50

 



case of any Taxes other than Taxes based upon or related to gross receipts,
sales or use taxes or income, be deemed to be the amount of such Tax for the
entire relevant Straddle Period multiplied by a fraction, the numerator of which
is the number of days in the relevant Straddle Period ending on and including
the Closing Date and the denominator of which is the number of days in the
relevant Straddle Period, and (B) in the case of any Tax based upon or related
to gross receipts, sales or use or income, be deemed equal to the amount which
would be payable if the relevant Straddle Period ended on and included the
Closing Date.

7.5Change of Control Payment Indemnity

Notwithstanding any investigations made, or knowledge acquired, by Purchaser
prior to Closing, each Seller, individually and not jointly and severally, shall
defend and indemnify Purchaser and hold it harmless from and against any
liability of the Company in respect of Change of Control Payments.

7.6Environmental Indemnity

(a)                Each Seller, individually and not jointly and severally,
shall defend and indemnify and save harmless each of Purchaser, its managers,
officers, employees and agents and any successor to Purchaser and its managers,
officers, employees and agents from and against all Losses suffered or incurred
by any such Person as a result of or arising directly or indirectly out of or in
connection with any: (i) event occurring or conditions existing at or prior to
the Closing Date relating to the Business, the Company, the Owned Property, the
Leased Mining Claims and Leased Real Property which as at the Closing Date
constitutes a violation of, or gives rise to liability under, Environmental
Laws; or (ii) any generation, manufacture, processing, distribution, use,
presence, treatment, storage, disposal, Release, transport or handling of any
Hazardous Substance in, on, under or from any Owned Property, the Leased Mining
Claims, Leased Real Property or Former Property, whether by the Company, a
Seller or any other Person prior to the Time of Closing and whether or not known
at the Time of Closing (except as a result of or arising directly or indirectly
out of or in connection with any re-disturbance after the Time of Closing of the
heap leach pad and associated facilities described on Schedule 4.33(a)).

(b)               Purchaser shall defend, indemnify and save harmless each of
Sellers and their respective Affiliates, and their managers, officers, employees
and agents and any successors and their respective managers, officers, employees
and agents from and against all Losses suffered or incurred by any such Person
as a result of or arising directly or indirectly out of or in connection with
any: (i) Release of any Hazardous Substance in, on, under or from any Owned
Property, the Leased Mining Claims, Leased Real Property or Former Property,
whether by the Company or Purchaser after the Time of Closing, or
(ii) re-disturbance after the Time of Closing of the heap leach pad and
associated facilities described on Schedule 4.33(a).

7.7Assignability of Environmental Indemnification

Purchaser may, at any time and from time to time, assign all or any part of the
benefit of the indemnity set out in Section 7.6(a) in respect of all or any part
of the Business, the Owned Property, the Leased Mining Claims, the Leased Real
Property or the Former Property to any purchaser of, or lender to Purchaser in
respect of the Company, the Business, the Owned



51

 



Property, the Leased Mining Claims or Leased Real Property, by delivering a
notice in writing to Sellers setting out Purchaser's intention to assign all or
part of the benefit of the indemnity and the identity of the Person or Persons
to whom the assignment is to be made. Upon any such assignment, each Seller
shall be bound to indemnify the Person or Persons named in such notice to the
extent of the assignment of the indemnity as if such Person or Persons were a
party to this Agreement as Purchaser. No such assignment shall relieve such
Seller of the continuing obligation to indemnify under the indemnity and such
obligation shall continue unaffected by the assignment. Any such assignee may
make a further assignment in accordance with the foregoing provisions, as if all
references therein to Purchaser were to such assignee.

7.8Monetary Limitation of Liability; Effect of Materiality Qualifiers

(a)                An Indemnified Party shall not be entitled to require payment
of any amount by the Indemnifying Party on the indemnities contained in Sections
7.2, 7.3 or 7.6, as applicable, until the aggregate of all such amounts for
which the Indemnified Party would otherwise be entitled to require payment under
such Sections exceeds $500,000 (the "Deductible Amount"). Once the Deductible
Amount has been exceeded, the Indemnified Party shall be entitled to require
payment on such indemnities only on that portion of Losses that exceeds the
Deductible Amount.

(b)               An Indemnified Party shall not be entitled to require payment
of amounts by the Indemnifying Party on the indemnities contained in Sections
7.2 and 7.6 in the aggregate, or the indemnities contained in Section 7.3, as
the case may be, in excess of $18,750,000 (the "Cap Amount"). With respect to
the Cap Amount, neither Seller shall be obligated to make payments in excess of
its proportionate share of the Cap Amount, such proportion to be based on such
Seller's Membership Interest immediately prior to the Closing.

(c)                Where a Claim pursuant to Section 7.2 or Section 7.3 is
predicated on an underlying representation and warranty or covenant that is
qualified by a reference to "materiality" or "Material Adverse Effect", the
underlying representation and warranty or covenant shall be read as if it did
not contain such qualifier.

7.9Notice of Claim

(a)                A party that may be entitled to make a claim for
indemnification (a "Claim") under this Agreement (the "Indemnified Party") shall
give written notification to the other party (the "Indemnifying Party") of such
Claim (a "Notice of Claim") promptly upon becoming aware of the Claim, but in no
event later than the relevant date, if any, specified in Section 7.10. The
Notice of Claim shall specify whether the Claim arises as a result of a claim by
a Person (other than a party to this Agreement) against the Indemnified Party (a
"Third-Party Claim") or whether the Claim does not so arise (a "Direct Claim"),
and shall also specify with reasonable particularity, to the extent that the
information is available, the factual basis for the Claim and the amount of the
Claim.

(b)               If an Indemnified Party fails to provide the Indemnifying
Party with a Notice of Claim promptly as required by Section 7.9(a), the
Indemnifying Party shall be relieved of the obligation to pay damages to the
extent it can show that it was prejudiced in its defence of the



52

 



Claim or in proceeding against a third party who would have been liable to it by
the fact of the delay, but the failure to provide such Notice of Claim promptly
shall not otherwise release the Indemnifying Party from its obligations under
this Article 7.

(c)                If the date by which a Notice of Claim must be given as set
out in Section 7.10 in respect of a breach of representation and warranty has
passed without any Notice of Claim having been given to the Indemnifying Party,
then the related Claim shall be forever extinguished, notwithstanding that by
the date specified in Section 7.10 the Indemnified Party did not know, and in
the exercise of reasonable care could not have known, of the existence of the
Claim.

7.10Time Limits for Notice of Claim

(a)                Sellers shall not be required to indemnify or save harmless
Purchaser pursuant to Section 7.2(a) unless Purchaser shall have provided to
such Seller a Notice of Claim within the following time limits:

                                                     (i)            with respect
to the representations and warranties set out in Sections 4.1 through 4.5 and
4.10, at any time after Closing;

                                                   (ii)            with respect
to the representations and warranties set out in Section 4.29, not later than
the day that is 60 days after the expiration of the period, if any, during which
an assessment, reassessment or other form of recognized written demand assessing
liability for Tax, interest or penalties under applicable legislation in respect
of any taxation year to which such representations and warranties relate could
be issued to the Company under such legislation;

                                                 (iii)            with respect
to the representations and warranties set out in Section 4.33, not later than
the third anniversary of the Closing Date;

                                                 (iv)            with respect to
a claim for any breach of any of the representations and warranties contained in
this Agreement or in any agreement, instrument, certificate or other document
executed or delivered pursuant hereto involving fraud, at any time after
Closing; and

                                                   (v)            with respect
to all other representations and warranties, not later than the second
anniversary of the Closing Date.

(b)               Such Seller shall not be required to indemnify or save
harmless Purchaser pursuant to Section 7.4 unless Purchaser shall have provided
to such Seller a Notice of Claim not later than the day that is 60 days after
the expiration of the limitation period within which the relevant Governmental
Body may make a claim against the Company for Taxes in respect of which the
indemnity in Section 7.4 is given.

(c)                Purchaser shall not be required to indemnify or save harmless
Sellers pursuant to Section 7.3(a) unless Sellers shall have provided to
Purchaser a Notice of Claim not later than the second anniversary of the Closing
Date.



53

 



(d)               Such Seller shall not be required to indemnify or save
harmless Purchaser pursuant to Section 7.6 unless Purchaser shall have provided
to Sellers a Notice of Claim not later than the third anniversary of the Closing
Date.

7.11Limitation Periods for Claims for Breach of Representations and Warranties
and Taxes Owing

Notwithstanding the provisions of any statute, the period within which an
Indemnified Party may commence a proceeding in respect of a Claim for which a
Notice of Claim is required to be, and has been, given in accordance with
Section 7.10, shall be 18 months from the last date upon which such Notice of
Claim is permitted to be delivered thereunder, and any applicable limitation
period is hereby so extended to the fullest extent permitted by Law.

7.12Direct Claims

With respect to any Direct Claim, following receipt of notice from the
Indemnified Party of the Claim, the Indemnifying Party shall have 45 days to
make such investigation of the Claim as is considered necessary or desirable.
For the purpose of such investigation, the Indemnified Party shall make
available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate the Claim, together with all such other
information as the Indemnifying Party may reasonably request. If both parties
agree at or prior to the expiration of such 45-day period (or any mutually
agreed upon extension thereof) to the validity and amount of such Claim, the
Indemnifying Party shall immediately pay to the Indemnified Party the full
agreed-upon amount of the Claim, failing which the matter shall be referred to
binding arbitration in such manner as the parties may agree or shall be
determined by a court of competent jurisdiction.

7.13Third-Party Claims

(a)                The Indemnifying Party shall have the right, at its expense,
to participate in or assume control of the negotiation, settlement or defence of
any Third-Party Claim for damages and if the Indemnifying Party assumes control,
it shall reimburse the Indemnified Party for all of the Indemnified Party's
reasonable out-of-pocket expenses prior to the time the Indemnifying Party
assumed control. If the Indemnifying Party elects to assume such control, the
Indemnified Party shall have the right to participate in the negotiation,
settlement or defence of such Third-Party Claim and to retain counsel to act on
its behalf, provided that the fees and disbursements of such counsel shall be
paid by the Indemnified Party unless the named parties to any action or
proceeding include both the Indemnifying Party and the Indemnified Party and
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would be inappropriate due to actual or potential differing
interests between them (such as the availability of different defences).

(b)               If the Indemnifying Party, having elected to assume such
control, thereafter fails to defend the Third-Party Claim within a reasonable
time, the Indemnified Party shall be entitled to assume such control and the
Indemnifying Party shall be bound by the results obtained by the Indemnified
Party with respect to such Third-Party Claim.



54

 



(c)                If any Third-Party Claim is of a nature such that the
Indemnified Party is required by applicable Law to incur losses or make a
payment to any Person not a party to this Agreement (a "Third Party") with
respect to the Third-Party Claim before the completion of settlement
negotiations or related legal proceedings, the Indemnified Party may incur such
Losses or make such payment and the Indemnifying Party shall, forthwith after
demand by the Indemnified Party, reimburse the Indemnified Party for such
payment. If the amount of any liability of the Indemnified Party under such
Third-Party Claim, as finally determined, is less than the amount that was paid
by the Indemnifying Party to the Indemnified Party, the Indemnified Party shall,
forthwith after the receipt of the difference from the Third Party, pay the
amount of such difference, together with any interest thereon paid by the Third
Party to the Indemnified Party, to the Indemnifying Party. In addition, the
Indemnifying Party shall post all security required by any court, regulatory
body or other authority having jurisdiction, including for purposes of enabling
the Indemnifying Party to contest any Third-Party Claim.

(d)               If the Indemnifying Party fails to assume control of the
defence of any Third-Party Claim or defaults in respect of any of its
obligations under this Section 7.13 with respect thereto, the Indemnified Party
shall have the exclusive right to contest the amount claimed and may settle and
pay the same on 14 days' prior written notice to the Indemnifying Party and the
Indemnifying Party shall, thereupon, be deemed to have agreed that such
settlement is reasonable and may be agreed to by the Indemnified Party and all
other Persons liable in respect of the Third-Party Claim unless within such
14-day period the Indemnifying Party notifies the Indemnified Party that it is
assuming or reassuming control of such defence and thereafter assumes or
reassumes such control and does not default.

(e)                The Indemnified Party and the Indemnifying Party shall
co-operate fully with each other with respect to Third-Party Claims, and shall
keep each other fully advised with respect thereto (including supplying copies
of all relevant documentation promptly as it becomes available).

7.14Exclusivity

Neither Sellers, on the one hand, nor Purchaser, on the other hand, may make any
claim for damages in respect of this Agreement or any agreement, certificate or
other document delivered pursuant hereto, or in respect of any breach or
termination thereof, against the other party hereto except by making a Claim
pursuant to and in accordance with this Article 7. The provisions of this
Section 7.14 shall survive any termination of this Agreement.

Article 8
Termination

8.1Termination by Mutual Consent

This Agreement may be terminated at any time prior to the Closing by the mutual
written consent of Sellers and Purchaser.



55

 



8.2Termination by Sellers or by Purchaser

This Agreement may be terminated at any time prior to the Closing by Sellers or
by Purchaser by giving written notice of such termination to Purchaser, in the
case of a termination by Sellers, or to Sellers, in the case of a termination by
Purchaser, if the Closing shall not have occurred on or prior to October 1, 2015
(such date, as it may be extended pursuant to the provisions hereof, the
"Outside Date"); provided, however, that the right to terminate this Agreement
under this Section 8.2 shall not be available to Sellers or to Purchaser, as the
case may be, where the failure of Sellers or the failure of Purchaser, as
applicable, to fulfill their or its obligations under this Agreement has caused
or resulted in the failure of the Closing to occur prior to such date; provided
further, however, that the Outside Date will be automatically extended for a
maximum of two successive 30-day periods if (a) on the originally scheduled
Outside Date, in respect of the first 30-day extension period following such
date, and (b) on the first extended Outside Date, in respect of the second
30-day extension period following such date, as applicable, the parties have
diligently attempted, but have not yet obtained and reasonably believe they will
timely obtain, any Authorization from any applicable securities regulatory body
or stock exchange necessary to allow such party to meet a closing condition or
for the consummation of the transactions contemplated by this Agreement. The
Outside Date may be extended for more than two successive 30-day periods with
the prior written consent of Sellers and Purchaser.

8.3Termination by Purchaser

This Agreement may be terminated at any time prior to the Closing by Purchaser,
upon written notice to Sellers, if:

(a)to the extent that the shareholders of either Solitario or Ely Gold are
required to approve this Agreement or the transactions provided for herein, the
shareholders of either Solitario or Ely Gold, as applicable, do not provide such
approval at any meeting of such shareholders held for such purpose;

(b)the board of directors, or any applicable special committee, of either
Solitario or Ely Gold does not approve or, if applicable, recommend this
Agreement or the transactions provided for herein, or withdraws, modifies,
changes or qualifies any such approval or recommendation in any manner adverse
to Purchaser;

(c)the board of directors of either Solitario or Ely Gold approves or recommends
a Superior Proposal;

(d)there occurs a Material Adverse Effect such that any condition set forth in
Section 3.4(a) through Section 3.4(e) would not be satisfied; or

(e)there has been a breach of any representation, warranty, covenant or
agreement made by either Seller in this Agreement, or any such representation
and warranty shall have become untrue after the date of this Agreement, such
that any condition set forth in Section 3.4(a) through Section 3.4(e) would not
be satisfied, and such breach or condition is not curable or, if curable, is not
cured to the reasonable satisfaction of Purchaser prior to the earlier of (i) 15
calendar days after Sellers



56

 



became aware of such breach or circumstance, (ii) one Business Day prior to the
Outside Date and (iii) in the case of a breach of a representation and warranty
as contemplated by Section 1.10, the earlier of (A) 15 calendar days after
Sellers deliver to the Purchaser a supplement, amendment or modification to a
Schedule and (B) three calendar days prior to the Closing Date;

in each case, provided that Purchaser is not then in material breach of this
Agreement so as to cause any of the conditions set forth in Section 3.5(a) or
Section 3.5(b) not to be satisfied.

8.4Termination by Sellers

(a)                This Agreement may be terminated by Sellers at any time prior
to the earlier of (i) the Closing Date and (ii) the date on which any necessary
approvals of the shareholders of Solitario or Ely Gold have been obtained, if
the board of directors of either Solitario or Ely Gold approves or recommends a
Superior Proposal, provided that Sellers are then in compliance with Article 9
and that prior to or concurrent with such termination, Sellers pay the
Termination Payment to Purchaser in accordance with Section 8.6; or

(b)               there has been a breach of any representation, warranty,
covenant or agreement made by Purchaser in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that any condition set forth in Section 3.5 would not be
satisfied.

8.5Effect of Termination

In the event of the termination of this Agreement in accordance with this
Article 8, this Agreement shall thereafter become void and have no effect, and
none of Sellers and Purchaser shall have any liability to Sellers, Purchaser or
their respective Affiliates, or their respective partners, managers, directors,
officers or employees, as applicable, pursuant to this Agreement except for the
obligations of Sellers and Purchaser contained in this Section 8.5, Section 8.6,
Article 10 (and any related definitional provisions set forth in Article 1) or
Section 6.3. Notwithstanding the foregoing, nothing in this Section 8.5 shall
relieve Sellers or Purchaser from liability for any willful breach of this
Agreement that arose prior to such termination.

8.6Termination Payment

In the event that Purchaser terminates this Agreement in accordance with Section
8.2 or Section 8.3(b), (c) or (e), or Sellers terminate this Agreement in
accordance with Section 8.4(a), Purchaser shall be entitled to a payment of
$900,000 (the "Termination Payment"). Sellers shall pay the Termination Payment
to Purchaser by wire transfer in immediately available funds to an account
specified by Purchaser (a) in the case of the termination by Purchaser in
accordance with Section 8.2 or Section 8.3(b), (c) or (e), within three Business
Days following such termination and (b) in the case of the termination by
Sellers in accordance with Section 8.4, prior to or concurrent with such
termination. The Parties acknowledge and agree that the provisions of this
Section 8.6 are the sole and exclusive remedy available to the Purchaser in the
event of a termination in accordance with Section 8.2, Section 8.3(b), (c) or
(e), or Section 8.4(a), and that the Sellers shall have no other liability to
Purchaser or any of its Affiliates of any



57

 



kind in respect of this Agreement and the transactions contemplated hereby. In
no event shall Sellers be obligated to pay the Termination Payment on more than
one occasion.

8.7Expense Reimbursement

In the event that Purchaser terminates this Agreement in accordance with
Section 8.3(a) Purchaser shall be entitled to a payment equal to $450,000 as
reimbursement for its expenses incurred related to the negotiations of, due
diligence activities in connection with or entering into the transaction
contemplated by this Agreement.

Article 9
Non-Solicitation

9.1Non-Solicitation

(a)                Sellers shall not and shall not permit the Company or any of
the Affiliates, directors, officers, employees, representatives or agents of
Sellers or the Company (collectively, the "Representatives") to, directly or
indirectly, (i) discuss, encourage, negotiate, undertake, initiate, authorize,
recommend, propose or enter into, whether as the proposed surviving, merged,
acquiring or acquired corporation or otherwise, any transaction involving a
merger, consolidation, business combination, purchase or disposition of any
material amount of the assets of the Company or any equity interests of the
Company (an "Acquisition Transaction") other than the transactions contemplated
by this Agreement, (ii) facilitate, encourage, solicit or initiate discussions,
negotiations or submissions of proposals or offers in respect of an Acquisition
Transaction, (iii) furnish or cause to be furnished, to any Person, any
information concerning the business, operations, properties or assets of the
Company in connection with an Acquisition Transaction, or (iv) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the foregoing.

(b)               Sellers shall notify Purchaser orally and in writing promptly
(but in no event later than 24 hours) after receipt by any of Sellers, the
Company or any of the Representatives thereof of any proposal or offer from any
Person other than Purchaser to effect an Acquisition Transaction or any request
for non-public information relating to the Company or for access to the
properties, books or records of the Company by any Person other than Purchaser.
Such notice shall indicate the identity of the Person making the proposal or
offer, or intending to make a proposal or offer or requesting non-public
information or access to the books and records of the Company, the material
terms of any such proposal or offer, or modification or amendment to such
proposal or offer and copies of any written proposals or offers or amendments or
supplements thereto. Sellers shall keep Purchaser informed, on a current basis,
of any material changes in the status and any material changes or modifications
in the material terms of any such proposal, offer, indication or request.

(c)                Sellers shall (and shall cause the Company and the
Representatives to) immediately cease and cause to be terminated any existing
discussions or negotiations with any Persons (other than Purchaser) conducted
heretofore with respect to any Acquisition Transaction. Sellers shall not, and
shall cause Company not to, release any third party from the confidentiality and
standstill provisions of any agreement to which the Company is a party.



58

 



9.2Responding to an Acquisition Proposal

Notwithstanding Section 9.1, if at any time prior to the Closing, Sellers or the
Company receive from a Person a written proposal for an Acquisition Transaction
(an "Acquisition Proposal"), Sellers may engage in or participate in discussions
or negotiations with such Person regarding such Acquisition Proposal, and may
provide copies of, access to or disclosure of confidential information,
properties, facilities, books or records of the Company for a maximum of seven
Business Days from the date that such access or disclosure is first given, if
and only if:

(a)the board of directors of either Solitario or Ely Gold first determines in
good faith, after consultation with its financial advisors and its outside legal
counsel, that such Acquisition Proposal: (i) is or could reasonably be expected
to result in a transaction that is more favourable, from a financial point of
view, to the shareholders of either Solitario or Ely Gold than the transaction
provided for in this Agreement; (ii) constitutes or could reasonably be expected
to constitute or lead to a Superior Proposal; and (iii) after consultation with
its outside legal counsel, that the failure to engage in such discussions or
negotiations would be inconsistent with its fiduciary duties;

(b)such Person was not restricted from making such Acquisition Proposal pursuant
to an existing standstill or similar restriction with the Sellers;

(c)Sellers have been, and continue to be, in compliance with their obligations
under this Article 9;

(d)prior to providing any such copies, access, or disclosure, Sellers enter into
a confidentiality and standstill agreement with such Person having terms that
are not less onerous than those set out in the Confidentiality Agreements and
any such copies, access or disclosure provided to such Person shall have already
been (or simultaneously be) provided to Purchaser; and

(e)Sellers promptly provide Purchaser with, prior to providing any such copies,
access or disclosure, a true, complete and final executed copy of the
confidentiality agreement referred to in Section 9.2(d).

9.3Superior Proposal

If Sellers receive an Acquisition Proposal that constitutes a Superior Proposal
prior to the earlier of the date on which any necessary approvals of the
shareholders of Solitario and Ely Gold have been obtained and the Closing Date,
Sellers may enter into a definitive agreement with respect to such Acquisition
Proposal, if and only if:

(a)Sellers have been, and continue to be, in compliance with their obligations
under this Article 9;

(b)Sellers have delivered to Purchaser a written notice of the determination of
the board of directors of either Solitario or Ely Gold that such Acquisition
Proposal



59

 



constitutes a Superior Proposal and of the intention of Sellers to enter into
such definitive agreement, together with a written notice from such board
regarding the value and financial terms that such board, in consultation with
its financial advisors, has determined should be ascribed to any non-cash
consideration offered under such Acquisition Proposal (the "Superior Proposal
Notice");

(c)Sellers have provided Purchaser with a copy of the proposed definitive
agreement for the Superior Proposal;

(d)at least three Business Days have elapsed from the date that is the later of
the date on which Purchaser received the Superior Proposal Notice and a copy of
the proposed definitive agreement for the Superior Proposal from Sellers;

(e)the board of directors of either Solitario or Ely Gold has determined in good
faith, after consultation with outside legal counsel that the failure to take
such action would be reasonably likely to be inconsistent with its fiduciary
duties under applicable Law; and

(f)prior to entering into such definitive agreement, Sellers terminate this
Agreement pursuant to Section 8.4 and pay the Termination Payment pursuant to
Section 8.6.

Article 10
MISCELLANEOUS

10.1Notices

(a)                Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be delivered in person,
transmitted by fax or by e-mail or similar means of recorded electronic
communication or sent by registered mail, charges prepaid, or by reputable
overnight courier, addressed as follows:

                                                     (i)            if to
Sellers:

DHI Minerals (U.S.) LTD.
c/o Ely Gold & Minerals Inc.
459 - 409 Granville Street
Vancouver, BC V6C 1T2

Attention: Trey Wasser
Fax No.: 972-803-3904
E-mail: trey@elygoldandminerals.com

with a copy (which shall not constitute notice) to:

Parsons Behle & Latimer, PLC
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111



60

 



Attention: William D. Holyoak
Fax No.: 801-536-6111
E-mail: WHolyoak@parsonsbehle.com

and

Solitario Exploration & Royalty Corp.
4251 Kipling Street, Suite 390
Wheat Ridge, Colorado 80033

Attention: Christopher E. Herald
Fax No.: 303-534-1809
E-mail: cherald@aol.com

with a copy (which shall not constitute notice) to:

Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80222

Attention: Randall E. Hubbard
Fax No.: 303-893-1379
E-mail: Randy.Hubbard@dgslaw.com

                                                   (ii)            if to
Purchaser:

Waterton Nevada Splitter, LLC
c/o Waterton Global Resource Management, Inc.
199 Bay Street, Suite 5050
Toronto, ON M5L 1E2

Attention: Kamal Toor
Fax No.: 416.504.3200
E-mail: ktoor@watertonglobal.com

with a copy (which shall not constitute notice) to:


Davies Ward Phillips & Vineberg LLP
155 Wellington Street West
Toronto, ON M5V 3J7

Attention: Sarbjit Basra
Fax No.: (416) 863-0871
E-mail: sbasra@dwpv.com

(b)               Any such notice or other communication shall be deemed to have
been given and received on the day on which it was delivered or transmitted (or,
if such day is not a Business Day or if delivery or transmission is made on a
Business Day after 5:00 p.m. at the place of receipt, then on the next following
Business Day) or, if mailed or sent by overnight courier, on



61

 



the third Business Day following the date of mailing or sending; provided,
however, that if at the time of mailing or sending or within three Business Days
thereafter there is or occurs a labour dispute or other event which might
reasonably be expected to disrupt the delivery of documents by mail or courier,
any notice or other communication hereunder shall be delivered or transmitted by
means of recorded electronic communication as aforesaid.

(c)                Any party may at any time change its address for service from
time to time by giving notice to the other parties in accordance with this
Section 10.1.

10.2Amendments and Waivers

No amendment or waiver of any provision of this Agreement shall be binding on a
party unless consented to in writing by such party. No waiver of any provision
of this Agreement shall constitute a waiver of any other provision, nor shall
any waiver of any provision of this Agreement constitute a continuing waiver
unless otherwise expressly provided.

10.3Assignment

(a)                No party may assign any of its rights or benefits under this
Agreement, or delegate any of its duties or obligations, except with the prior
written consent of the other parties.

(b)               Notwithstanding the foregoing, Purchaser may assign all of its
rights, benefits, duties and obligations under this Agreement in their entirety,
without the consent of Sellers, to any Affiliate of Purchaser, whereupon the
assignee shall be liable for all of the obligations of Purchaser under this
Agreement; provided, however, that any such an assignment by Purchaser shall not
relieve Purchaser Parent from any of its obligations under the Equity Commitment
Letter.

10.4Successors and Assigns

This Agreement shall enure to the benefit of and shall be binding on and
enforceable by and against the parties and, where the context so permits, their
respective successors and permitted assigns.

10.5Expenses; Commissions

(a)                Except as otherwise set forth herein, each party shall pay
for its own costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement and the transactions
contemplated herein, including the fees and expenses of legal counsel, financial
advisors, brokers, accountants and other professional advisors and fees payable
to any Governmental Bodies.

(b)               Each Seller shall severally, but not jointly, indemnify and
save harmless Purchaser from and against all Losses suffered or incurred by
Purchaser in respect of any commission or other remuneration payable or alleged
to be payable to any broker, agent or other intermediary who purports to act or
have acted for or on behalf of such Seller.



62

 



10.6Consultation

Through the Closing, the parties shall consult with each other before issuing
any press release or making any other public announcement with respect to this
Agreement or the transactions contemplated hereby and, except as required by
applicable Law or applicable stock exchange rule, prior to the Closing no party
shall issue any such press release or make any such public announcement without
the prior written consent of the others, which consent shall not be unreasonably
withheld or delayed.

10.7Further Assurances

Each of the parties hereto shall, at all times after the Closing Date and upon
any reasonable request of the other, promptly do, execute, deliver or cause to
be done, executed and delivered, at the expense of the requesting party, all
further acts, documents and things as may be reasonably required or necessary
for the purposes of giving effect to this Agreement, including such other
instruments of sale, transfer, conveyance, assignment, confirmation,
certificates and other instruments as may be reasonably requested in order to
more effectively transfer, convey and assign the Membership Interests and to
effectuate the transactions contemplated herein.

10.8Counterparts

This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement may be executed and delivered in any number of
counterparts, with the same effect as if all parties had signed and delivered
the same document, and all counterparts shall together constitute one and the
same original document. This Agreement may be executed and delivered by
facsimile or other form of electronic transmission (such as email or .pdf) and
such signature shall have the same legal effect as a manual signature.

10.9Third-Party Beneficiaries

Except as specifically set forth in Sections 5.4, 10.3 and Article 7, the
parties intend that this Agreement will not benefit or create any right or cause
of action in favor of any Person, other than the parties, and that there are no
third-party beneficiaries of or under this Agreement.

[Remainder of this page intentionally left blank; signature page follows.]



63

 

 

IN WITNESS WHEREOF this Agreement has been executed by the parties.

    SOLITARIO EXPLORATION & ROYALTY CORP.   by /s/ Christopher E. Herald    
Name: Christopher E. Herald     Title: Chief Executive Officer              

 

    DHI MINERALS (U.S.) LTD.   by /s/ Trey Wasser     Name: Trey Wasser    
Title: Secretary/Treasurer              

 

    Ely Gold & Minerals Inc.   by /s/ Trey Wasser     Name: Trey Wasser    
Title: President & Chief Executive Officer              

 

    Waterton Nevada Splitter, LLC, by its Manager, ISSER ELISHIS   by /s/ Isser
Elishis     Name: Isser Elishis     Title: Manager              

 